

__________________________________________________
CENTURY ALUMINUM COMPANY
CENTURY ALUMINUM OF SOUTH CAROLINA, INC.
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP
NSA GENERAL PARTNERSHIP
CENTURY ALUMINUM SEBREE LLC
__________________________________________________
__________________________________________________


SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
dated as of May 16, 2018
$175,000,000
__________________________________________________
__________________________________________________


WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as Lead Arranger
a2ndarloansecurityagr_image1.gif [a2ndarloansecurityagr_image1.gif]






__________________________________________________








--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION 1.
CREDIT FACILITY
1


1.1
Loans
1


1.2
Letters of Credit
4


1.3
Uncommited Facility Increase
9


1.4
Effect of Amendment and Restatement; Release
10


 
 
 
SECTION 2.
INTEREST, FEES AND CHARGES
11


2.1
Interest.
11


2.2
Computation of Interest and Fees.
11


2.3
Fee Letter.
12


2.4
Letter of Credit Fees.
12


2.5
Unused Line Fee.
12


2.6
Audit and Appraisal Fees.
13


2.7
Reimbursement of Expenses.
13


2.8
Payment of Charges.
14


2.9
No Deductions.
14


 
 
 
SECTION 3.
LOAN ADMINSTRATION
15


3.1
Manner of Borrowing Revolving Credit Loans/LIBOR Option.
15


3.2
Payments.
19


3.3
Mandatory and Optional Prepayments.
20


3.4
Application of Payments and Collections; Business Day Convention.
21


3.5
All Loans to Constitute One Obligation.
23


3.6
Loan Account.
23


3.7
Statements of Account.
23


3.8
Increased Costs.
23


3.9
Suspension of LIBOR Portions.
24


3.10
Sharing of Payments, Etc.
25


3.11
Indemnity for Returned Payments.
25


3.12
Nature and Extent of Each Borrower's Liability.
26


3.13
Lender's Obligation to Mitigate; Replacement of Lenders.
27


 
 
 
SECTION 4.
TERM AND TERMINATION
28


4.1
Term of Agreement.
28


4.2
Termination.
28


 
 
 
SECTION 5.
SECURITY INTERESTS
29


5.1
Security Interest in Collateral.
29


5.2
Excluded Collateral.
29


5.3
Lien Perfection; Further Assurances.
29


 
 
 
SECTION 6.
COLLATERAL ADMINISTRATION
29


6.1
General.
29


6.2
Administration of Accounts.
30







i

--------------------------------------------------------------------------------





6.3
Administration of Inventory.
32


6.4
Payment of Charges.
32


 
 
 
SECTION 7.
REPRESENTATIONS AND WARRANTIES
32


7.1
General Representations and Warranties.
32


7.2
Reaffirmation of Representations and Warranties.
36


7.3
Survival of Representations and Warranties.
36


 
 
 
SECTION 8.
COVENANTS AND CONTINUING AGREEMENTS
36


8.1
Affirmative Covenants.
36


8.2
Negative Covenants.
40


 
 
 
SECTION 9.
CONDITIONS PRECEDENT
45


9.1
Conditions Precedent to Effectiveness of this Agreement.
45


9.2
Conditions Precedent to Each Loan and Letter of Credit.
47


 
 
 
SECTION 10.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
48


10.1
Events of Default.
48


10.2
Acceleration of the Obligations.
50


10.3
Other Remedies.
50


10.4
Setoff and Sharing of Payments.
51


10.5
Remedies Cumulative; No Waiver.
52


 
 
 
SECTION 11.
AGENT
52


11.1
Authorization and Action.
52


11.2
Agent's Reliance, Etc.
53


11.3
WFCF and its Affiliates.
54


11.4
Lender Credit Decision.
54


11.5
Indemnification.
54


11.6
Rights and Remedies to Be Exercised by Agent Only.
55


11.7
Agency Provisions Relating to Collateral.
55


11.8
Agent's Right to Purchase Commitments.
56


11.9
Resignation of Agent; Appointment of Successor.
56


11.10
Audit and Examination Reports; Disclaimer by Lenders.
56


11.11
USA Patriot Act.
57


11.12
Bank Product Providers.
57


 
 
 
SECTION 12.
MISCELLANEOUS
58


12.1
Right of Sale, Assignment, Participations.
58


12.2
Amendments, Etc.
62


12.3
Power of Attorney.
63


12.4
Indemnity.
64


12.5
Sale of Interest.
65


12.6
Severability.
65


12.7
Successors and Assigns.
65


12.8
Cumulative Effect; Conflict of Terms.
65







-ii-

--------------------------------------------------------------------------------





12.9
Execution in Counterparts.
65


12.10
Notice.
65


12.11
Consent.
66


12.12
Credit Inquiries.
67


12.13
Time of Essence.
67


12.14
Entire Agreement.
67


12.15
Interpretation.
67


12.16
Confidentiality.
67


12.17
GOVERNING LAW; CONSENT TO JURISDICTION.
67


12.18
WAIVERS BY BORROWERS.
68


12.19
Advertisement.
69


12.20
Reimbursement.
69


12.21
Section Headings.
69


12.22
Acknowledgment and Consent to Bail-In of EEA Financial Institution.
69













-iii-

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made as of this
16 day of May, 2018, by and among WELLS FARGO CAPITAL FINANCE, LLC (together
with its successors and assigns, "WFCF"), a Delaware limited liability company,
individually as a Lender, as Issuing Lender (as hereinafter defined), and as
Agent (in such capacity, together with its successors and assigns, "Agent") for
itself and any other financial institution which is or becomes a party hereto
(each such financial institution, including WFCF, is referred to hereinafter
individually as a "Lender" and collectively as the "Lenders"), the LENDERS, and
CENTURY ALUMINUM COMPANY, a Delaware corporation ("Century"), CENTURY ALUMINUM
OF SOUTH CAROLINA, INC. (successor in interest to Berkeley Aluminum, Inc.), a
Delaware corporation ("Century South Carolina"), CENTURY ALUMINUM OF KENTUCKY
GENERAL PARTNERSHIP, a Kentucky general partnership ("Century of Kentucky GP"),
NSA GENERAL PARTNERSHIP, a Kentucky general partnership ("NSA"), CENTURY
ALUMINUM SEBREE LLC, a Delaware limited liability company ("Century Sebree", and
together with Century, Century South Carolina, Century of Kentucky GP and NSA,
and each other Person that becomes a party hereto from time to time as a
borrower, "Borrowers"). Capitalized terms used in this Agreement and not
otherwise specifically defined herein have the meanings assigned to them in
Appendix A.
WHEREAS, Borrowers, Agent and the Lenders party thereto entered into that
certain Amended and Restated Loan and Security Agreement dated as of May 24,
2013 (as amended, supplemented or otherwise modified prior to the date hereof,
the "Existing Loan Agreement"); and
WHEREAS, the parties to the Existing Loan Agreement desire to amend and restate
the Existing Loan Agreement in its entirety pursuant to this Agreement.

SECTION 1. CREDIT FACILITY
Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree, severally and not jointly, to make a credit facility (the "Facility") of
up to the Revolving Credit Maximum Amount available upon Borrowers' request
therefor, as follows:

1.1.    Loans.
1.1.1.    Revolving Credit Loans. Immediately prior to giving effect to this
Agreement, as of the Second Restatement Effective Date, the outstanding
principal balance of Revolving Credit Loans made under the Existing Loan
Agreement was $0 (the "Outstanding Existing Revolving Loan Balance"). On the
Second Restatement Effective Date and upon the effectiveness of this Agreement,
the Outstanding Existing Revolving Loan Balance shall constitute Revolving
Credit Loans hereunder owing to the Lenders for all purposes of this Agreement
and the other Loan Documents. Subject to the terms and conditions of, and in
reliance upon the representations and warranties made in, this Agreement and the
other Loan Documents, each Lender agrees, severally and not jointly, for so long
as no Default or Event of Default exists, to make Revolving Credit Loans to
Borrowers from time to time during the period from the Second Restatement
Effective Date to




    

--------------------------------------------------------------------------------





but not including the last day of the Term, as requested by Borrower
Representative in the manner set forth in subsection 3.1.1 hereof, up to a
maximum principal amount at any time outstanding equal to the lesser of (i) such
Lender's Revolving Loan Commitment minus the product of such Lender's Revolving
Loan Percentage and the LC Exposure, and (ii) the product of such Lender's
Revolving Loan Percentage and an amount equal to (A) the Borrowing Base at such
time minus (B) the LC Exposure (other than the Cash Collateralized LC Exposure)
at such time minus (C) Reserves, if any. Agent shall have the right to establish
reserves in such amounts, and with respect to such matters, as Agent may deem
necessary from time to time in its Reasonable Credit Judgment based on facts or
circumstances not existing on the Second Restatement Effective Date or existing
on the Second Restatement Effective Date but not known to Agent on the Second
Restatement Effective Date (such reserves, "Reserves"), including (it being
understood that the following list may justify reserves but does not necessarily
require them), with respect to (i) price adjustments, lower of cost or market
adjustments based on LME Prices, damages, unearned discounts, returned products
or other matters for which credit memoranda are issued in the ordinary course of
any Borrower's business; (ii) sums properly chargeable against Borrowers' Loan
Account as Revolving Credit Loans under any section of this Agreement;
(iii) amounts owing by any Borrower to any Person (other than a Lender pursuant
to the Loan Documents) to the extent secured by a Lien on any of the Collateral;
(iv) amounts owing by any Borrower in connection with Product Obligations (not
to exceed the Aggregate Bank Product Reserve); (v) dividends declared by a
Borrower or Guarantor but not yet paid (but only to the extent the amount of
such dividends exceeds the amount of Borrowers' immediately available funds held
in Dominion Accounts); and (vi) the Dilution Reserve. Notwithstanding anything
herein to the contrary, reserves will not duplicate (i) eligibility criteria
contained in the definitions of "Eligible Accounts" and "Eligible Inventory",
and vice versa and (ii) reserves or criteria deducted in computing book value or
the net amount of Eligible Accounts or Eligible Inventory. Any changes in
Availability after the Second Restatement Effective Date by way of establishing
new reserve categories, increasing the amount or calculation methodology of any
existing reserve or changing the concentration percentages set forth in clause
(xv) of the definition of Eligible Accounts will require five Business Days'
prior written notice to Borrower Representative if, and only if, such change
would reasonably be expected to cause Availability, as of the date of such
change, to fall below the Covenant Trigger Amount and Agent shall consult with
Borrower Representative prior to making any such change (but Borrower
Representative's consent shall not be required). The Revolving Credit Loans
shall be repayable as set forth in Section 3.
1.1.2.    Overadvances. Insofar as Borrower Representative may request (such
request to be made in the manner set forth in subsection 3.1.1 hereof), and
Agent may be willing in its sole and absolute discretion to approve, or as Agent
shall otherwise elect to make in its sole and absolute discretion, each Lender
agrees, severally and not jointly, to make Revolving Credit Loans to Borrowers
at a time when the unpaid balance of Revolving Credit Loans plus the LC Exposure
(other than the Cash Collateralized LC Exposure) plus Reserves exceeds, or would
exceed with the making of any such Revolving Credit Loan, the Borrowing Base
(such Loan or Loans being herein referred to individually as an "Overadvance"
and collectively, as "Overadvances"). Agent shall enter such Overadvances as
debits in the Loan Account. Any Overadvance made pursuant to the terms hereof
shall be made by all Lenders ratably in accordance with their respective
Revolving Loan Percentages. Overadvances in the aggregate amount of $17,500,000
or less may be made in the sole and absolute discretion of Agent. Overadvances
in an aggregate amount of $17,500,000 or more shall require the consent of
Majority Lenders. All Overadvances shall be


-2-

--------------------------------------------------------------------------------





repaid on demand and shall bear interest as provided in this Agreement for
Revolving Credit Loans generally. The foregoing notwithstanding, in no event,
unless otherwise consented to by all Lenders, (x) shall any Overadvances be
outstanding for more than 60 consecutive days, (y) after all outstanding
Overadvances have been repaid, shall Agent or Lenders make any additional
Overadvances unless 5 days or more have expired since the last date on which any
Overadvances were outstanding, or (z) shall Agent make Revolving Credit Loans on
behalf of Lenders under this subsection 1.1.2 to the extent such Revolving
Credit Loans would cause a Lender's share of the Revolving Credit Loans to
exceed such Lender's Revolving Loan Commitment minus such Lender's Revolving
Loan Percentage of the LC Exposure, unless such Lender consents thereto.
1.1.3.    Swingline Loans. In order to reduce the frequency of transfers of
funds from Lenders to Agent for making Revolving Credit Loans and for so long as
no Default or Event of Default has occurred and is continuing, Agent shall be
permitted (but not required) to make Revolving Credit Loans to Borrowers upon
request by Borrower Representative (such Revolving Credit Loans to be designated
as "Swingline Loans"); provided that the aggregate amount of Swingline Loans
outstanding at any time will not (i) exceed $22,500,000; (ii) when added to the
principal amount of Agent's other Revolving Credit Loans then outstanding plus
Agent's Revolving Loan Percentage of the LC Exposure, exceed Agent's Revolving
Credit Commitment; or (iii) when added to the principal amount of all other
Revolving Credit Loans then outstanding plus the LC Exposure (other than the
Cash Collateralized LC Exposure), exceed the Borrowing Base. Within the
foregoing limits, Borrowers may borrow, repay and reborrow Swingline Loans. All
Swingline Loans shall be treated as Revolving Credit Loans for purposes of this
Agreement, except that (a) all Swingline Loans shall be Base Rate Portions and
(b) notwithstanding anything herein to the contrary (other than as set forth in
the next succeeding sentence), all principal and interest paid with respect to
Swingline Loans shall be for the sole account of Agent in its capacity as the
lender of Swingline Loans. Notwithstanding the foregoing, not more than two
Business Days after (1) Lenders receive notice from Agent that a Swingline Loan
has been advanced in respect of a drawing under a Letter of Credit or (2) in any
other circumstance, demand is made by Agent after the occurrence and during the
continuance of an Event of Default, each Lender shall irrevocably and
unconditionally purchase and receive from Agent, without recourse or warranty
from Agent, an undivided interest and participation in each Swingline Loan to
the extent of such Lender's Revolving Loan Percentage thereof, by paying to
Agent, in same day funds, an amount equal to such Lender's Revolving Loan
Percentage of such Swingline Loan.
1.1.4.    Agent Loans. After the occurrence and during the continuance of an
Event of Default, Agent may, in its sole and absolute discretion, make Revolving
Credit Loans on behalf of Lenders, in an aggregate amount not to exceed
$17,500,000 (unless Majority Lenders otherwise agree to a higher amount), if
Agent, in its Reasonable Credit Judgment, deems that such Revolving Credit Loans
are necessary or desirable (i) to protect all or any portion of the Collateral
or (ii) to enhance the likelihood, or maximize the amount of, repayment of the
Loans and the other Obligations or (iii) to pay any other amount chargeable to
Borrowers pursuant to this Agreement, including costs, fees and expenses as
described in Section 2 (hereinafter, "Agent Loans"); provided, that, unless
Lenders otherwise consent, in no event shall the outstanding principal amount of
the Revolving Credit Loans exceed the aggregate Revolving Loan Commitments. Each
Lender shall be obligated to advance its Revolving Loan Percentage of each Agent
Loan. If Agent Loans are made pursuant to the preceding sentence, then all
Lenders that have committed to make Revolving Credit Loans shall be bound to
make, or permit to remain outstanding, such Agent Loans based upon their
Revolving Loan Percentages in accordance with the terms of this Agreement.


-3-

--------------------------------------------------------------------------------






1.2.    Letters of Credit.
1.2.1.    Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, the Issuing Lender agrees to issue, or cause an
Underlying Issuer to issue, for the account of Borrowers one or more
commercial/documentary or standby letters of credit ("Letter of Credit"). If
Issuing Lender, at its option, elects to cause an Underlying Issuer to issue a
requested Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among, other means, becoming an applicant with respect to such Letter
of Credit or entering into undertakings which provide for reimbursements of such
Underlying Issuer with respect to such Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a "Reimbursement Undertaking")
with respect to Letters of Credit issued by such Underlying Issuer. Any "Letters
of Credit" under and as defined in the Existing Loan Agreement that are
outstanding on the Second Restatement Effective Date shall be considered Letters
of Credit outstanding under this Agreement for all purposes of this Agreement
and the other Loan Documents.
1.2.2.    Amounts; Outside Expiration Date. The Issuing Lender shall have no
obligation to issue a Letter of Credit or a Reimbursement Undertaking in respect
of a Letter of Credit, or cause Underlying Issuer to issue a Letter of Credit,
in any case, at any time if: (i) the Letter of Credit is greater than the Unused
Letter of Credit Subfacility at such time; (ii) the issuance of a requested
Letter of Credit would cause the principal amount of the Obligations to exceed
Availability at such time; or (iii) such Letter of Credit has an expiration date
less than 14 days prior to the Stated Termination Date or more than 12 months
from the date of issuance for standby letters of credit and 180 days for
commercial/documentary letters of credit. Unless otherwise consented to by
Agent, all Letters of Credits must call for sight drafts to be drawn and must be
issued in US Dollars.
1.2.3.    Other Conditions. In addition to conditions precedent contained in
Section 9, the obligation of Issuing Lender to issue any Letter of Credit or a
Reimbursement Undertaking with respect to a Letter of Credit, or cause an
Underlying Issuer to issue a Letter of Credit, is subject to the following
conditions precedent having been satisfied in a manner reasonably satisfactory
to Issuing Lender:
(a)    Borrower Representative shall have delivered to Issuing Lender at least
three Business Days prior to the proposed date of issuance, an application in
customary form and substance and reasonably satisfactory to Issuing Lender and
Underlying Issuer for the issuance of the Letter of Credit, and such other
documents as may be required pursuant to the terms thereof; and the form and
terms of the proposed Letter of Credit shall be reasonably satisfactory to
Issuing Lender and Underlying Issuer, it being understood that if any provision
of any letter of credit application is inconsistent with any provision of this
Agreement, then the provisions of this Agreement shall govern to the extent of
any such inconsistency; and
(b)    as of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain Issuing
Lender or Undertaking Issuer from issuing letters of credit of the type and in
the amount of the proposed Letter of Credit; and no law, rule or regulation
applicable to Issuing Lender or Undertaking Issuer and no request or directive
(whether or not having the force of law) from any Governmental


-4-

--------------------------------------------------------------------------------





Authority with jurisdiction over Issuing Lender or Undertaking Issuer shall
prohibit, or request that Issuing Lender or Undertaking Issuer refrain from the
issuance of letters of credit generally or the issuance of such Letters of
Credit.
1.2.4.    Disbursement Procedures. Issuing Lender shall, or shall cause
Underlying Issuer to, promptly after its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. Issuing
Lender shall promptly notify Agent and Borrower Representative by telephone,
facsimile, or e-mail of such demand for payment and whether Issuing Lender or
Underlying Issuer has made or will make a disbursement pursuant thereto;
provided that any failure to give or delay in giving such notice will not
relieve Borrowers of their obligation to reimburse Issuing Lender, Underlying
Issuer and Lenders with respect to any such disbursement.
1.2.5.    Payments Pursuant to Letters of Credit. Any draw under a Letter of
Credit shall immediately constitute an Obligation hereunder payable on demand,
and shall be deemed to constitute a request by Borrower Representative to Agent
for a Borrowing of a Revolving Credit Loan that consists entirely of a Base Rate
Portion in the amount of such drawing. The funding date of each such Borrowing
shall be the date of the applicable drawing. Borrowers shall pay Issuing Lender
and Underlying Issuer the amount of all other charges and fees payable to
Issuing Lender or Underlying Issuer, as applicable, in connection with any
Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which Borrowers may have at any time against Issuing
Lender, Underlying Issuer or any other Person.
1.2.6.    Indemnification; Assumption of Risk by Borrowers; Certain
Authorizations.
(a)    Indemnification. In addition to amounts payable as elsewhere provided in
this Section 1.2, Borrowers agree to protect, indemnify, pay and save Lenders,
Agent and Issuing Lender and Underlying Issuer harmless from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys' fees) which such Person may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit. Borrowers' obligations under this subsection 1.2.6 shall survive payment
of all other Obligations.
(b)    Assumption of Risk by Borrowers. As among Borrowers, Lenders, Agent,
Issuing Lender and Underlying Issuer, Borrowers assume all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Lenders, Agent, Issuing Lender and Underlying Issuer shall not be
responsible for: (1) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any Person in connection with the
application for and issuance of and presentation of drafts with respect to any
of the Letters of Credit, even if it should prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (2) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (3) the failure of the beneficiary of any Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (4) errors,


-5-

--------------------------------------------------------------------------------





omissions, interruptions, or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(5) errors in interpretation of technical terms; (6) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (7) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (8) any consequences arising from causes beyond the
reasonable control of such Person, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority; or (9) Issuing Lender's or Underlying Issuer's honor of a draw for
which the draw or any certificate fails to comply in any respect with the terms
of the Letter of Credit. None of the foregoing shall affect, impair or prevent
the vesting of any rights or powers of Agent or any Lender under this
subsection 1.2.6. Without limiting the generality of the foregoing, it is
expressly understood and agreed that the absolute and unconditional obligation
of Borrowers hereunder to reimburse drawings under Letters of Credit will not be
excused by any action, omission, or failure to act by any Person or any other
circumstance and that, except as provided in the following proviso, no action or
omission by Agent, any Lender, Issuing Lender or Underlying Issuer in respect of
Letters of Credit shall result in any liability of any such Person to Borrowers;
provided, however, that, the foregoing shall not be construed to excuse Issuing
Lender or Underlying Issuer from liability to any Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages claims in respect of which are hereby waived by Borrowers to the extent
permitted by applicable law) suffered by such Borrower that are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from Issuing Lender's or Underlying Issuer's, as applicable, gross
negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.
(c)    Certain Authorizations. Borrowers hereby authorize and direct Issuing
Lender and Underlying Issuer to name any one or more of the Borrowers as the
"Account Party" with respect to any Letter of Credit. Borrowers also authorize
Issuing Lender and Underlying Issuer to deliver to Agent all instruments,
documents and other writings and Property received by Issuing Lender or
Underlying Issuer pursuant to such Letter of Credit, and to accept and rely upon
Agent's instructions and agreements with respect to all matters arising in
connection with the Letter of Credit or the application therefor.
1.2.7.    Participations in Letters of Credit.
(a)    Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with subsection 1.2.1, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender's
Revolving Loan Percentage of the greater of the maximum face or the maximum
available amount of such Letter of Credit or, if applicable, the Reimbursement
Undertaking pertaining to such Letter of Credit.
(b)    Sharing of Reimbursement Obligation Payments. Whenever Agent receives a
payment from Borrowers on account of reimbursement obligations in respect of a
Letter of Credit as to which Agent has previously received payment from a
Lender, Agent shall


-6-

--------------------------------------------------------------------------------





promptly pay to such Lender such Lender's Revolving Loan Percentage of such
payment from Borrowers.
(c)    Documentation. Upon the request of any Lender, Agent shall furnish to
such Lender copies of any Letter of Credit, reimbursement agreements executed in
connection therewith, applications for any Letter of Credit, and such other
documentation as may reasonably be requested by such Lender.
(d)    Obligations Irrevocable. The obligations of each Lender to fund its
ratable portion of Revolving Credit Loans to be made as a result of a drawing
under a Letter of Credit shall be irrevocable and shall not be subject to any
qualification or exception whatsoever, including any of the following
circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(ii)    the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, Agent, Issuing Lender, Underlying Issuer,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between any Borrower or any other Person
and the beneficiary named in any Letter of Credit);
(iii)    any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(v)    the occurrence of any Default or Event of Default; or
(vi)    the failure of a Borrower to satisfy the applicable conditions precedent
to the issuance thereof.
1.2.8.    Recovery or Avoidance of Payments; Refund of Payments In Error. If any
payment by or on behalf of any Borrower received by Agent or Underlying Issuer
with respect to any Letter of Credit and distributed by Agent to Lenders on
account of their respective participations therein is thereafter set aside,
avoided or recovered from Agent or Underlying Issuer in connection with any
receivership, liquidation or bankruptcy proceeding, Lenders shall, upon demand
by Agent, pay to Agent their respective Revolving Loan Percentages of such
amount set aside, avoided or recovered, together with interest at the rate
required to be paid by Agent upon the amount required to be repaid by it. Unless
Agent receives notice from Borrower Representative prior to the date on which
any payment is due to Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made such payment in
full to Agent on such date in immediately available funds and Agent may (but
shall not be so required), in reliance upon such assumption, distribute to each
Lender on such due date an amount equal to


-7-

--------------------------------------------------------------------------------





the amount then due such Lender. If and to the extent Borrowers have not made
such payment in full to Agent, each Lender shall repay to Agent on demand such
amount distributed to such Lender, together with interest thereon at the Federal
Funds Rate for each day from the date such amount is distributed to such Lender
until the date repaid.
1.2.9.    Indemnification by Lenders. To the extent not reimbursed by Borrowers
and without limiting the obligations of Borrowers hereunder, Lenders agree to
indemnify Issuing Lender and Underlying Issuer ratably in accordance with their
respective Revolving Loan Percentages, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys' fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against Issuing Lender or
Underlying Issuer, as applicable, in any way relating to or arising out of any
Letter of Credit or the transactions contemplated thereby or any action taken or
omitted by Issuing Lender or Underlying Issuer, as applicable, under any Letter
of Credit or any Loan Document in connection therewith; provided that no Lender
shall be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the Person to be indemnified. Without
limitation of the foregoing, each Lender agrees to reimburse Issuing Lender and
Underlying Issuer promptly upon demand for its Revolving Loan Percentage of any
costs or expenses payable by Borrowers to Issuing Lender or Underlying Issuer,
to the extent that such Person is not promptly reimbursed for such costs and
expenses by Borrowers. The agreement contained in this Section shall survive
payment in full of all other Obligations.
1.2.10.    Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of subsection 1.2.2 and Section 4, any Letter of Credit is
outstanding upon the termination of this Agreement, then upon such termination,
Borrowers shall deposit with Agent, for the ratable benefit of Agent and
Lenders, with respect to each Letter of Credit then outstanding, either (i) a
standby letter of credit in form and substance reasonably satisfactory to Agent,
issued by an issuer reasonably satisfactory to Agent (a "Supporting Letter of
Credit") or (ii) cash collateral, in either case in an amount equal to 105% of
the greatest amount for which such Letter of Credit may be drawn plus any fees
and expenses associated with such Letter of Credit, under which Supporting
Letter of Credit or cash collateral Agent shall be entitled to draw amounts
necessary to reimburse Agent and Lenders for payments to be made by Agent and
Lenders under such Letter of Credit and any fees and expenses associated with
such Letter of Credit. Such Supporting Letter of Credit or cash collateral shall
be held by Agent, for the ratable benefit of Agent and Lenders, as security for,
and to provide for the payment of, the aggregate undrawn amount of such Letters
of Credit remaining outstanding.
1.2.11.    Optional Cash Collateral for Letters of Credit. At Borrowers' written
election to Agent which election may be made at any time, Borrowers may deposit
with Agent, for the ratable benefit of Agent and Lenders, with respect to any
Letter of Credit then outstanding, cash collateral in an amount equal to 105% of
the greatest amount for which such Letter of Credit may be drawn plus any fees
and expenses associated with such Letter of Credit, which cash collateral shall
be security for the Obligations. Agent shall be entitled to apply amounts
necessary to reimburse Agent and Lenders for payments to be made by Agent and
Lenders under such Letter of Credit and any fees and expenses associated with
such Letter of Credit. The LC Exposure with respect to any such Letter of Credit
cash collateralized as provided in this subsection 1.2.11 shall be referred to
as "Cash Collateralized LC Exposure." At Borrowers' written election to Agent,
Agent shall release


-8-

--------------------------------------------------------------------------------





the cash collateral held with respect to such Letter of Credit; provided, that
Agent shall not release such cash collateral to Borrowers if an Event of Default
exists or would be caused thereby or after giving effect to such release, an
Overadvance exists or would exist.

1.3.    Uncommited Facility Increase.
1.3.1.    Borrower Representative may from time to time request an increase in
the Revolving Credit Maximum Amount and the aggregate Revolving Loan Commitments
by an aggregate amount of up to $50,000,000 (each such increase, a "Uncommitted
Facility Increase"). Each Uncommitted Facility Increase shall be made on notice
given by Borrower Representative to Agent no later than 12:00 noon (New York
City time) 30 days (or such shorter time as Agent may agree) prior to the date
of the proposed Uncommitted Facility Increase. Each such notice (a "Notice of
Uncommitted Facility Increase") shall (i) specify the date of such proposed
Uncommitted Facility Increase (the "Uncommitted Facility Increase Effective
Date"), (ii) specify the aggregate amount of such proposed Uncommitted Facility
Increase, which shall be in an amount not less than $10,000,000 (the
"Uncommitted Facility Increase Amount"), and (iii) certify that, at such time,
no Default or Event of Default shall have occurred and be continuing (provided
that by accepting a requested Uncommitted Facility Increase, Borrowers shall be
deemed to have represented to Lenders that no Default or Event of Default shall
have occurred and be continuing at the time the Uncommitted Facility Increase
becomes effective).
1.3.2.    Agent shall give each Lender prompt notice of Agent's receipt of a
Notice of Uncommitted Facility Increase. Agent may approach the existing Lenders
to provide the Uncommitted Facility Increase, or, at Borrowers' request, Agent
shall invite such other financial institutions selected by Borrowers and
reasonably acceptable to Agent to provide the Uncommitted Facility Increase and
become Lenders (such existing Lenders and other financial institutions, the
"Uncommitted Facility Increase Offerees"). Each Uncommitted Facility Increase
Offeree shall have until 3:00 p.m. (New York City time) on the fifth Business
Day preceding the Uncommitted Facility Increase Effective Date to commit in
writing to all or a portion of the Uncommitted Facility Increase. If the
Uncommitted Facility Increase Offerees deliver commitments with respect to such
Uncommitted Facility Increase in an amount in excess of the Uncommitted Facility
Increase Amount, then Agent shall allocate the Uncommitted Facility Increase to
the Uncommitted Facility Increase Offerees committing to the Uncommitted
Facility Increase on any basis Agent determines appropriate in consultation with
Borrower Representative. On the Uncommitted Facility Increase Effective Date,
(A) each Uncommitted Facility Increase Offeree committing to a portion of such
Uncommitted Facility Increase shall execute an assumption agreement reasonably
satisfactory to Agent pursuant to which such Uncommitted Facility Increase
Offeree agrees to be bound by the terms of this Agreement as a Lender, (B) the
Revolving Credit Maximum Amount and the Revolving Loan Commitments will be
increased by the Uncommitted Facility Increase Amount in accordance with the
allocations determined by Agent, and (C) each Lender, after giving effect to
such Uncommitted Facility Increase, shall purchase or sell the Loans held by it
from or to the other Lenders, as directed by Agent, such that after giving
effect to such purchases and sales each Lender holds its ratable portion of the
outstanding Loans. If the commitments of the Uncommitted Facility Increase
Offerees in respect of such Uncommitted Facility Increase are less than the
Uncommitted Facility Increase Amount, none of the Lenders shall have any
obligation to commit to the uncommitted portion of such Uncommitted Facility
Increase, and Borrower Representative may elect either to reduce the Uncommitted
Facility Increase Amount accordingly (but if less than


-9-

--------------------------------------------------------------------------------





$10,000,000, Agent shall have consented to such lesser amount) or to terminate
the request for a Uncommitted Facility Increase. Notwithstanding the foregoing,
no Uncommitted Facility Increase shall be effected unless the conditions set
forth in Section 9.2 are satisfied on the Uncommitted Facility Increase
Effective Date. No Lender shall be obligated to commit to any portion of the
Uncommitted Facility Increase Amount.

1.4.    Effect of Amendment and Restatement; Release.
1.4.1.    Upon the execution and delivery of this Agreement, the Indebtedness,
liabilities and other obligations (including, without limitation, interest and
fees accrued to the date hereof) governed by the Existing Loan Agreement
(collectively, the "Existing Obligations") shall continue to be in full force
and effect, but shall be governed by the terms and conditions set forth in this
Agreement. The Existing Obligations, together with any and all additional
Obligations incurred by any Borrower hereunder or under any of the other Loan
Documents, shall continue to be secured by all of the pledges and grants of
security interests provided in connection with the Existing Loan Agreement (and,
from and after the date hereof, shall be secured by all of the pledges and
grants of security interests provided in connection with this Agreement), all as
more specifically set forth in this Agreement and the other Loan Documents. Each
Borrower hereby reaffirms its obligations under each Loan Document (as defined
in the Existing Loan Agreement, collectively, the "Existing Loan Documents") to
which it is party, as amended, supplemented or otherwise modified by this
Agreement and by the other Loan Documents delivered on the Second Restatement
Effective Date. Each Borrower further agrees that each Existing Loan Document
(as amended, restated, supplemented or otherwise modified on or prior to the
Second Restatement Effective Date) shall remain in full force and effect
following the execution and delivery of this Agreement and that all references
to the "Loan Agreement" in any such Existing Loan Document shall be deemed to
refer to this Agreement. The execution and delivery of this Agreement shall
constitute an amendment and restatement, but not a novation or repayment, of the
Existing Obligations.
1.4.2.    In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors and assigns hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges (the "Release") Agent and
Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from all actions,
causes of action, suits and any and all other claims and rights of set‑off
whatsoever (individually, a "Claim" and collectively, "Claims") of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which such Loan Party or any of its respective successors or assigns may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for or on account of or in relation to any of the Existing Loan
Agreement, this Agreement or any of the other Loan Documents or transactions
thereunder which arises at any time on or prior to the day and date of this
Agreement; provided, that the foregoing Release shall not apply, and shall have
no effect with respect to any Claim, whether arising on, prior to or after the
date of this Agreement, for or on account of, or in relation to, any Bank
Product. Each Loan Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release. Each Loan Party


-10-

--------------------------------------------------------------------------------





agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.

SECTION 2. INTEREST, FEES AND CHARGES

2.1.    Interest.
2.1.1.    Rates of Interest. Interest shall accrue on the principal amount of
the Base Rate Portions outstanding at the end of each day at a fluctuating rate
per annum equal to the Applicable Margin then in effect plus the Base Rate. Said
rate of interest shall increase or decrease by an amount equal to any increase
or decrease in the Base Rate, effective as of the opening of business on the day
that any such change in the Base Rate occurs. If Borrower Representative
exercises the LIBOR Option as provided in Section 3.1, interest shall accrue on
the principal amount of the LIBOR Portions outstanding at the end of each day at
a rate per annum equal to the Applicable Margin then in effect plus the LIBOR
Rate applicable to each LIBOR Portion for the corresponding Interest Period.
2.1.2.    Default Rate of Interest and Default Letter of Credit Fee. At the
option of the Majority Lenders, after the occurrence and during the continuance
of an Event of Default, (a) all of the Obligations shall bear interest at a rate
per annum equal to 2.0% plus the interest rate otherwise applicable thereto (the
"Default Rate") and (b) the Letter of Credit fee set forth in subsection 2.4(a)
shall be increased by 200 basis points.
2.1.3.    Maximum Interest. In no event whatsoever shall the aggregate of all
amounts deemed interest hereunder and charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto (the "Maximum Rate"). If any provisions of this Agreement are in
contravention of any such law, such provisions shall be deemed amended to
conform thereto. If at any time the amount of interest paid hereunder is limited
by the Maximum Rate, and the rate at which interest accrues hereunder is
subsequently below the Maximum Rate, the rate at which interest accrues
hereunder shall remain at the Maximum Rate, until such time as the aggregate
interest paid hereunder equals the amount of interest that would have been paid
had the Maximum Rate not applied.

2.2.    Computation of Interest and Fees.
Interest on LIBOR Portions and Letter of Credit fees shall be calculated daily
and shall be computed on the actual number of days elapsed over a year of 360
days, and interest on Base Rate Portions and all other Obligations shall be
calculated daily and computed on the actual number of days elapsed over a year
of 365 days (or 366 days, as the case may be). For the purpose of computing
interest hereunder, all items of payment received by Agent shall be deemed
applied by Agent on account of the Obligations (subject to final payment of such
items) on the Business Day that such funds become immediately available to Agent
in an account in Agent's name.

2.3.    Fee Letter.
Borrowers shall pay to Agent certain fees and other amounts in accordance with
the terms of the Second Amended and Restated Fee Letter between Borrowers and
Agent dated as of the


-11-

--------------------------------------------------------------------------------





Second Restatement Effective Date, as amended, restated, supplemented or
modified from time to time (the "Fee Letter").

2.4.    Letter of Credit Fees.
Borrowers shall pay to Agent:
(a)    (i) for all Letters of Credit (other than Letters of Credit with respect
to which the LC Exposure constitutes Cash Collateralized LC Exposure), for the
ratable benefit of Lenders a per annum fee equal to 1.25% multiplied by the
aggregate undrawn face amount of such Letters of Credit outstanding from time to
time during the term of this Agreement, which fee shall be due and payable
quarterly in arrears on the first Business Day of each January, April, July, and
October of each year, and (ii) for all Letters of Credit with respect to which
the LC Exposure constitutes Cash Collateralized LC Exposure, for the ratable
benefit of Lenders a per annum fee equal to 0.75% multiplied by the aggregate
undrawn face amount of such Letters of Credit outstanding from time to time
during the term of this Agreement, which fee shall be due and payable quarterly
in arrears on first Business Day of each January, April, July, and October of
each year.
(b)    with respect to all Letters of Credit, for the account of Underlying
Issuer only, a per annum usage fee equal to 0.125% multiplied by the aggregate
undrawn face amount of such Letters of Credit outstanding from time to time
during the term of this Agreement, which usage fee shall be due and payable
quarterly in arrears on first Business Day of each January, April, July, and
October of each year; and
(c)    with respect to all Letters of Credit, for the account of Underlying
Issuer, (A) such normal and customary issuance, processing and administration
charges associated therewith and (B) such presentation, amendment, renewal and
other costs and charges of the Underlying Issuer as are charged to customers
similarly situated to Borrowers from time to time (it being understood that
Agent has previously delivered to Borrowers a list of the amount of such fees,
costs and charges in effect as of the Second Restatement Effective Date). All
such fees, costs and charges shall be due and payable when incurred. The
issuance charges shall be deemed fully earned by Underlying Issuer upon issuance
of the applicable Letter of Credit.

2.5.    Unused Line Fee.
Borrowers shall pay to Agent, for the ratable benefit of Lenders, a fee (the
"Unused Line Fee") equal to the Unused Line Fee Applicable Margin multiplied by
the average daily amount by which (a) the Revolving Credit Maximum Amount
exceeds (b) the sum of (i) the outstanding principal balance of the Revolving
Credit Loans and (ii) the LC Exposure (the excess of (a) over (b), the "Unused
Line"); provided, that for purposes of allocating the Unused Line Fee among
Lenders, outstanding Swingline Loans shall not be included as part of the
outstanding balance of the Loans for purposes of calculating such fees owed to
Lenders other than Agent. The Unused Line Fee shall be payable quarterly in
arrears on January 1, April 1, July 1, and October 1 of each year.


-12-

--------------------------------------------------------------------------------








2.6.    Audit and Appraisal Fees.
Borrowers shall pay to Agent (a) audit fees and expenses in connection with
audits (including visits to the facilities of the Borrowers) of the books and
records and the amount, value, location, and types of Collateral, which audit
fees and expenses shall consist of an $1,000 per day per field examiner charge
for employees of Agent plus all reasonable and documented out-of-pocket expenses
incurred by Agent in connection with such audits, whether such audits are
conducted by employees of Agent or by third parties hired by Agent, and (b) the
actual charges paid or incurred by Agent if it elects to employ the services of
one or more third persons to appraise the Collateral, or any portion thereof.
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing, Borrowers' obligation to pay for (a) audits in any
12-month period shall be limited as follows (it being understood that Agent
shall not be prohibited from conducting additional audits at its own expense):
(i) so long as, as of any date of determination during such 12-month period,
Availability remains greater than or equal to the greater of (A) an amount equal
to 10% of the Line Cap as of such date and (B) $12,500,000, one audit, and
(ii) otherwise, two audits; and (b) appraisals in any 12-month period shall be
limited as follows (it being understood that Agent shall not be prohibited from
conducting additional appraisals at its own expense): (i) so long as, as of any
date of determination during such 12-month period, Availability remains greater
than or equal to the greater of (A) an amount equal to 10% of the Line Cap as of
such date and (B) $12,500,000, one appraisal, and (ii) otherwise, two
appraisals.

2.7.    Reimbursement of Expenses.
Borrowers agree to reimburse (i) Agent for all reasonable and documented
out-of-pocket costs and expenses (including legal fees and expenses of Agent's
external counsel) of Agent associated with this Agreement or any of the other
Loan Documents and the transactions contemplated hereby and thereby, including
(A) the negotiation and preparation of this Agreement or any of the other Loan
Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, or any syndication or attempted syndication of the
Obligations and (B) the administration of this Agreement or any of the other
Loan Documents and the transactions contemplated hereby and thereby; and
(ii) Agent or any Lender for reasonable and documented legal or accounting
expenses or any other reasonable and documented costs or out-of-pocket expenses
in connection with (A) any litigation, contest, dispute, suit, proceeding or
action (whether instituted by Agent, any Lender, any Borrower or any other
Person) relating to the Collateral, this Agreement or any of the other Loan
Documents, (B) any attempt to enforce any rights of Agent or any Lender against
any Borrower or any other Person which may be obligated to Agent or any Lender
by virtue of this Agreement or any of the other Loan Documents, including the
Account Debtors, or (C) after the occurrence and during the continuance of an
Event of Default, any attempt to inspect, verify, protect, preserve, restore,
collect, sell, liquidate or otherwise dispose of or realize upon the Collateral;
provided that Borrowers shall not be responsible to Agent or any Lender for such
costs and out-of-pocket expenses to the extent determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Person or to the extent such
costs and expenses result from a claim brought by Borrowers against Agent or any
Lender for breach in bad faith of such Person's obligations hereunder if
Borrowers have obtained a final and nonappealable judgment from a court of
competent judgment in Borrowers' favor on such claim.


-13-

--------------------------------------------------------------------------------






2.8.    Payment of Charges.
All amounts properly chargeable to Borrowers under any Loan Document shall be
Obligations, shall be, unless specifically otherwise provided, payable on
demand, and shall bear interest from the date demand was made or such amount is
due, as applicable, until paid in full at the rate applicable to the Base Rate
Portion from time to time; provided, that amounts chargeable to Borrowers under
Sections 2.6 and 2.7 shall be due and payable within 2 Business Days following
the date of issuance by Agent of a reasonably detailed invoice and request for
payment thereof to Borrower Representative. Borrowers hereby authorize Agent,
from time to time without prior notice to Borrowers, to charge all interest,
Letter of Credit fees, and all other fees payable hereunder or under any of the
other Loan Documents, any Product Obligations of the type described in clause
(i) of the definition of Bank Products owing to WFCF or any of its Affiliates,
all costs and expenses payable hereunder or under any of the other Loan
Documents, all charges, commissions, fees, and costs provided for in the Loan
Documents, and all other payments under any Loan Document, to the Loan Account
if such interest, Product Obligation, charge, commission, fee, cost or expense
is not paid by the Borrowers on the date such payment is due and payable
(without giving effect to any grace periods prior to which such nonpayment would
constitute an Event of Default), which amounts thereafter shall constitute
Revolving Credit Loans hereunder and shall accrue interest at the rate then
applicable to Revolving Credit Loans that are Base Rate Loans. Any interest,
fees, costs, expenses, or other amounts payable hereunder or under any other
Loan Document charged to the Loan Account shall thereafter constitute Revolving
Credit Loans hereunder and shall accrue interest at the rate then applicable to
Revolving Credit Loans that are Base Rate Loans (unless and until converted into
LIBOR Rate Loans in accordance with the terms of this Agreement).

2.9.    No Deductions.
(a)    Any and all payments or reimbursements made hereunder shall be made free
and clear of and without deduction for any and all Taxes, and all liabilities
with respect thereto; excluding, however, Excluded Taxes (all such non-Excluded
Taxes, levies, imposts, deductions, charges or withholdings and all liabilities
with respect thereto, "Tax Liabilities"). If any Borrower shall be required by
law to deduct any such Tax Liabilities from or in respect of any sum payable
hereunder to Agent or any Lender, then the sum payable hereunder shall be
increased as may be necessary so that, after all required deductions are made,
Agent or such Lender receives an amount equal to the sum it would have received
had no such deductions been made. Any Borrower that is required to deduct and
withhold for any such Tax Liabilities from any payment to Agent or a Lender
shall furnish to Agent and such Lender as promptly as possible after the date
the payment of any such Tax Liability is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by such Borrower.
(b)    A Lender or transferee of Lender shall not be entitled to any additional
payments under subsection 2.9(a) before it has satisfied the requirements of
subsection 12.1.3. If any Lender becomes subject to any Tax Liability and is not
entitled to any additional payments under subsection 2.9(a) Borrowers shall take
such steps (at such Foreign Lender's expense) as such Foreign Lender shall
reasonably request to assist such Foreign Lender to recover such Tax Liability.


-14-

--------------------------------------------------------------------------------





(c)    Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies (collectively, "Other Taxes") that arise from any payment made hereunder
or from the execution, delivery, performance, recordation, or filing of, or
otherwise with respect to this Agreement or any other Loan Document.
(d)    Borrowers on a joint and several basis shall indemnify the Agent and each
Lender within 10 days after demand therefor, for the full amount of any Tax
Liabilities and/or Other Taxes (including any taxes imposed on or attributable
to amounts payable under this Section) paid by Agent or such Lender, as the case
may be, and any penalties, interest, and costs and expenses arising therefrom or
with respect thereto (but excluding penalties, interest or expenses to the
extent attributable to the gross negligence or willful misconduct of the Person
claiming such indemnity) whether or not such Tax Liabilities or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability to delivered to
Borrower by a Lender (with a copy to the Agent) or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive, absent manifest error.

SECTION 3. LOAN ADMINISTRATION

3.1.    Manner of Borrowing Revolving Credit Loans/LIBOR Option.
Borrowings under the credit facility established pursuant to Section 1 hereof
shall be as follows:
3.1.1.    Loan Requests. A request for a Revolving Credit Loan shall be made, or
shall be deemed to be made, in the following manner: (a) Borrower Representative
shall give Agent notice of its intention to borrow, which notice shall be
irrevocable and shall specify (i) the amount of the proposed borrowing of a
Revolving Credit Loan (which shall be no less than $500,000 or an integral
multiple of $100,000 in excess thereof in the case of LIBOR Portions (it being
understood that there shall be no minimum borrowing amount with respect to Base
Rate Portions)) and (ii) the proposed borrowing date, which shall be a Business
Day, no later than 1:00 pm (New York City time) on the proposed borrowing date
(or in accordance with subsection 3.1.6, 3.1.7 or 3.1.8, as applicable, in the
case of a request for a LIBOR Portion); provided, however, that no such request
may be made after the occurrence and during the continuance of a Default or an
Event of Default; and (b) any amount charged to the Loan Account pursuant to
Section 2.8, shall be deemed irrevocably to be a request for a Revolving Credit
Loan on the date so charged.
3.1.2.    Disbursement. Borrowers hereby irrevocably authorize Agent to disburse
the proceeds of each Revolving Credit Loan requested or deemed to be requested
pursuant to subsection 3.1.1 as follows: (i) the proceeds of each Revolving
Credit Loan requested pursuant to clause (a) of subsection 3.1.1 shall be
disbursed by Agent in lawful money of the United States of America in
immediately available funds, (A) in the case of any Borrowing on the Second
Restatement Effective Date, if any, in accordance with the terms of the written
disbursement letter from Borrower Representative, and (B) in the case of each
subsequent Borrowing, by wire transfer to such bank account as may be specified
by Borrower Representative to Agent from time to time pursuant to a written
direction, and (ii) the proceeds of each Revolving Credit Loan deemed requested
pursuant to clause (b) of subsection 3.1.1 shall be disbursed by way of direct
payment of


-15-

--------------------------------------------------------------------------------





the relevant Obligation. If at any time any Loan is funded by Agent or Lenders
in excess of the amount requested or deemed requested by Borrower
Representative, Borrowers agree to repay the excess to Agent (without interest)
promptly after the earlier to occur of (a) any Borrower's discovery of the error
and (b) notice thereof to Borrower Representative from Agent or any Lender, and
the failure of Borrowers to so return any such excess shall be deemed to be an
irrevocable request for a Revolving Credit Loan on the date such excess was
received by Borrowers in the amount of such excess.
3.1.3.    Payment by Lenders.
(a)    Agent shall give to each Lender prompt written notice by facsimile, telex
or cable of the receipt by Agent from Borrower Representative of any request for
a Revolving Credit Loan. Each such notice shall specify the requested date and
amount of such Revolving Credit Loan, whether such Revolving Credit Loan shall
be subject to the LIBOR Option, and the amount of each Lender's advance
thereunder (in accordance with its applicable Revolving Loan Percentage). Each
Lender shall, not later than 2:00 p.m. (New York, New York time) on such
requested date, wire to a bank designated by Agent the amount of that Lender's
Revolving Loan Percentage of the requested Revolving Credit Loan. The failure of
any Lender to make the Revolving Credit Loans to be made by it shall not release
any other Lender of its obligations hereunder to make its Revolving Credit Loan.
Neither Agent nor any Lender shall be responsible for the failure of any other
Lender to make the Revolving Credit Loan to be made by such other Lender. The
foregoing notwithstanding, Agent, in its sole discretion, may from its own funds
make a Revolving Credit Loan on behalf of any Lender. In such event, the Lender
on behalf of whom Agent made the Revolving Credit Loan shall reimburse Agent for
the amount of such Revolving Credit Loan made on its behalf, on a weekly (or
more frequent, as determined by Agent in its sole discretion) basis. On each
such settlement date, Agent will pay to each Lender the net amount owing to such
Lender in connection with such settlement, including amounts relating to Loans,
fees, interest and other amounts payable hereunder. The entire amount of
interest attributable to such Revolving Credit Loan for the period from the date
on which such Revolving Credit Loan was made by Agent on such Lender's behalf
until Agent is reimbursed by such Lender, shall be paid to Agent for its own
account.
(b)    If Agent makes Revolving Credit Loans available to Borrowers and any
Lender fails to either make available to Agent its Revolving Loan Percentage of
such Revolving Credit Loan or reimburse Agent as provided in paragraph (a)
above, Agent will notify Borrower Representative of any failure to fund by such
Defaulting Lender and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent's account, together with interest thereon for each day elapsed
since the date of such borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Revolving Credit Loans comprising that particular
borrowing. Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender's benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder.
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
Agent. In its discretion, Agent may, in connection with disbursing the proceeds
of Revolving Credit Loans made pursuant to a notice of borrowing, include in
such disbursement the amount of all such payments received or retained by it for
the account of such Defaulting Lender. Any amounts so loaned to Borrowers shall
bear interest at the rate applicable to Base Rate Portions and


-16-

--------------------------------------------------------------------------------





for all other purposes of this Agreement shall be treated as if they were
Revolving Credit Loans; provided, however, that for purposes of voting or
consenting to matters with respect to the Loan Documents and determining
Revolving Loan Percentages, such Defaulting Lender shall be deemed not to be a
"Lender". Until a Defaulting Lender cures its failure to fund its Revolving Loan
Percentage of any borrowing (A) such Defaulting Lender shall not be entitled to
any portion of the Unused Line Fee, (B) the Unused Line Fee shall accrue in
favor of Lenders which have funded their respective Revolving Loan Percentages
of such requested borrowing and shall be allocated among such performing Lenders
ratably based upon their relative Revolving Loan Commitments calculated without
regard to the Revolving Loan Commitments of the Defaulting Lender, and (C) the
Unused Line Fee shall be calculated as if the Defaulting Lender's entire
Revolving Loan Commitment had been funded. This subsection 3.1.3(b) shall remain
effective with respect to a Defaulting Lender until such time as such Lender
shall no longer be in default of any of its obligations under this Agreement.
The terms of this subsection 3.1.3(b) shall not be construed to increase or
otherwise affect the Revolving Loan Commitment of any Lender, or relieve or
excuse the performance by any Borrower of its duties and obligations hereunder.
Any payments by Borrower pursuant to this subsection 3.1.3(b) on account of a
Defaulting Lender shall be without prejudice to any claims Borrowers may have
against such Defaulting Lender. Subject to Section 12.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
3.1.4.    Issuance of Letters of Credit.
(a)    Request for Issuance. Borrower Representative shall notify Issuing Lender
of a requested Letter of Credit at least three Business Days prior to the
proposed issuance date. Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit requested, the Business Day of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the Business Day on which the
requested Letter of Credit is to expire and the beneficiary of the requested
Letter of Credit. Borrower Representative shall attach to such notice the
proposed form of the Letter of Credit.
(b)    Responsibilities of Agent; Issuance. As of the Business Day immediately
preceding the requested issuance date of the Letter of Credit, Agent shall
determine the amount of the applicable Unused Letter of Credit Subfacility and
Availability. If (i) the face amount of the requested Letter of Credit is less
than the Unused Letter of Credit Subfacility and (ii) the amount of such
requested Letter of Credit would not exceed Availability, Agent shall so notify
Issuing Lender and Issuing Lender shall, or shall cause Underlying Issuer to,
issue the requested Letter of Credit on the requested issuance date so long as
the other conditions hereof are met.
(c)    No Extensions or Amendment. Neither Issuing Lender or Underlying Issuer
shall be obligated to extend or amend any Letter of Credit issued pursuant
hereto unless the applicable conditions of Section 1.2 are met as though a new
Letter of Credit were being requested and issued.


-17-

--------------------------------------------------------------------------------





3.1.5.    Method of Making Requests. Unless a Default or an Event of Default has
occurred and is continuing, (i) telephonic or electronic requests for Revolving
Credit Loans to Agent shall be permitted, (ii) Issuing Lender may, in its
discretion, permit electronic transmittal of requests for Letters of Credit to
it, and (iii) Agent may, in Agent's discretion, permit electronic transmittal of
instructions, authorizations, agreements or reports to Agent. Unless Borrower
Representative specifically directs Agent or Issuing Lender in writing not to
accept or act upon telephonic or electronic communications from any Borrower,
neither Agent nor Issuing Lender shall have any liability to Borrowers for any
loss or damage suffered by any Borrower as a result of Agent's or Issuing
Lender's honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Agent or Issuing Lender by
any Borrower, and, so long as Agent and Issuing Lender act in good faith,
neither Agent nor Issuing Lender shall have any duty to verify the origin of any
such communication. Each telephonic request for a Revolving Credit Loan or
Letter of Credit accepted by Agent (or Issuing Lender, as applicable) hereunder
shall be promptly followed by a written or electronic confirmation of such
request from Borrower Representative to Agent or Issuing Lender, as applicable.
3.1.6.    LIBOR Portions. Provided that as of both the date of the LIBOR Request
and the first day of the Interest Period, no Default or Event of Default has
occurred and is continuing, if Borrowers desire to obtain a LIBOR Portion,
Borrower Representative shall give Agent a LIBOR Request no later than 1:00 p.m.
(New York City time) on the third Business Day prior to the requested borrowing
date. Each LIBOR Request shall be irrevocable and binding on Borrowers. In no
event shall Borrowers be permitted to have outstanding at any one time LIBOR
Portions with more than five different Interest Periods.
3.1.7.    Conversion of Base Rate Portions. Provided that as of both the date of
the LIBOR Request and the first day of the Interest Period, no Default or Event
of Default exists, Borrowers may, on any Business Day, convert any Base Rate
Portion into a LIBOR Portion. If Borrowers desire to convert a Base Rate
Portion, Borrower Representative shall give Agent a LIBOR Request no later than
1:00 p.m. (New York City time) on the third Business Day prior to the requested
conversion date. After giving effect to any conversion of Base Rate Portions to
LIBOR Portions, Borrowers shall not be permitted to have outstanding at any one
time LIBOR Portions with more than five different Interest Periods.
3.1.8.    Continuation of LIBOR Portions. Provided that, as of both the date of
the LIBOR Request and the first day of the Interest Period, no Default or Event
of Default has occurred and is continuing, Borrowers may, on any Business Day,
continue any LIBOR Portions into a subsequent Interest Period of the same or a
different permitted duration. If Borrowers desire to continue a LIBOR Portion,
Borrower Representative shall give Agent a LIBOR Request no later than 1:00 p.m.
(New York City time) on the third Business Day prior to the requested
continuation date. After giving effect to any continuation of LIBOR Portions,
Borrowers shall not be permitted to have outstanding at any one time LIBOR
Portions with more than five different Interest Periods. If Borrower
Representative shall fail to give timely notice of its election to continue any
LIBOR Portion or portion thereof as provided above, or if such continuation
shall not be permitted, such LIBOR Portion or portion thereof, unless such LIBOR
Portion shall be repaid, shall automatically be converted into a Base Rate
Portion at the end of the Interest Period then in effect with respect to such
LIBOR Portion.


-18-

--------------------------------------------------------------------------------






3.2.    Payments.
The Obligations shall be payable as follows:
3.2.1.    Principal. Principal on account of Revolving Credit Loans shall be
payable by Borrowers to Agent for the ratable benefit of Lenders immediately
upon the earliest of (i) the receipt by Agent or any Borrower of any proceeds of
any of the Collateral that are required to be paid to Agent for the ratable
benefit of Lenders as a mandatory prepayment pursuant to subsection 3.3.2,
subject to Borrowers' rights to reborrow such amounts in accordance with
subsection 1.1.1 hereof, (ii) the receipt by Agent or any Borrower of any
proceeds of any of the Collateral, to the extent of said proceeds, following the
delivery by Agent of a Notice of Exclusive Control in respect of a Dominion
Account (for so long as Agent's right to exclusive control resulting from the
delivery of the Notice of Exclusive Control remains in effect and subject to
Borrowers' rights to reborrow such amounts in accordance with subsection 1.1.1
hereof), (iii) the occurrence of an Event of Default in consequence of which
Agent or Majority Lenders elect to accelerate the maturity and payment of the
Obligations in accordance with this Agreement (or in consequence of which the
maturity and payment of the Obligations is automatically accelerated), and
(iv) termination of this Agreement pursuant to Section 4 hereof; provided,
however, that, if an Overadvance shall exist at any time, Borrowers shall repay
the Overadvance on demand or as provided in subsection 3.3.1 hereof. Any
proceeds required to be remitted to Agent pursuant to clauses (i) or (ii) of the
previous sentence shall, until received by Agent, be held as Agent's property,
for its benefit and the benefit of Lenders, by each applicable Borrower as
trustee of an express trust for Agent's benefit. Notwithstanding clause (ii)
above, during any period when (A) Agent is exercising exclusive control of
Borrowers' Dominion Account(s) pursuant to a Notice of Exclusive Control and
(B) no Default or Event of Default has occurred and is continuing and (C) the
proceeds of Collateral theretofore received by Agent have been applied to pay
the Obligations set forth in items "first" through "fifth" of subsection 3.4.2
hereof (subject to Borrowers' rights to maintain cash in a Dominion Account to
avoid prepayment of LIBOR Portions prior to the last day of an Interest Period
pursuant to subsection 3.3.3 hereof), then Borrowers shall be entitled to
withdraw funds from the Dominion Account(s) to pay normal operating costs of the
Borrowers.
3.2.2.    Interest.
(a)    Base Rate Portion. Interest accrued on the Base Rate Portion shall be due
and payable upon each of the following dates: (1) the first day of each calendar
quarter (for the previous calendar quarter); (2) the occurrence of an Event of
Default in consequence of which Agent or Majority Lenders elect to accelerate
the maturity and payment of the Obligations in accordance with this Agreement
(or in consequence of which the maturity and payment of the Obligations is
automatically accelerated); and (3) the date of termination of this Agreement
pursuant to Section 4 hereof.
(b)    LIBOR Portion. Interest accrued on each LIBOR Portion shall be due and
payable upon each of the following dates: (1) each LIBOR Interest Payment Date;
(2) the prepayment thereof (unless Borrowers shall have exercised their option
under subsection 3.3.3 with respect to any applicable prepayment); (3) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations in
accordance with this Agreement (or in consequence of which


-19-

--------------------------------------------------------------------------------





the maturity and payment of the Obligations is automatically accelerated); and
(4) the date of termination of this Agreement pursuant to Section 4 hereof.
3.2.3.    Costs, Fees and Charges. Costs, fees and charges payable pursuant to
this Agreement shall be payable by Borrowers to Agent, for distribution to
Lenders, as appropriate, or to any other Person designated by Agent in writing,
as and when provided in this Agreement or any other Loan Document.
3.2.4.    Other Obligations. The balance of the Obligations requiring the
payment of money, if any, shall be payable by Borrowers to Agent for
distribution to Lenders, as appropriate, as and when provided in this Agreement
or any other Loan Document or on demand, as applicable.
3.2.5.    Prepayment of/Failure to Borrow LIBOR Portions. Borrowers may prepay a
LIBOR Portion only upon three Business Days' prior written notice to Agent
(which notice shall be irrevocable). In the event of (i) the payment of any
principal of any LIBOR Portion other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (ii) the
conversion of any LIBOR Portion other than on the last day of the Interest
Period applicable thereto, or (iii) the failure, on the date specified in any
notice delivered pursuant hereto, to borrow, convert, continue or prepay any
LIBOR Portion, then, in any such event, Borrowers shall compensate Lenders for
the documented cost and expense attributable to such event, as determined by
Agent in a manner consistent with its normal customs and practices.

3.3.    Mandatory and Optional Prepayments.
3.3.1.    Revolving Exposure in Excess of Borrowing Base. Unless an Overadvance
is requested and granted with respect thereto pursuant to subsection 1.1.2 and
the repayment thereof is not demanded by Agent pursuant to subsection 1.1.2, if
at any time the outstanding Revolving Credit Loans plus the LC Exposure (other
than the Cash Collateralized LC Exposure) plus Reserves exceeds the Borrowing
Base, Borrowers shall immediately repay the Revolving Credit Loans to the extent
required to eliminate such excess; provided, however, that, if any such excess
results from a discretionary reduction in the Borrowing Base by Agent pursuant
to this Agreement after the Second Restatement Effective Date including the
establishment of any reserve, then the applicable Borrowers shall not be
required to repay the excess before the end of the fifth Business Day after
receipt of such notice.
3.3.2.    Proceeds of Sale, Loss, Destruction or Condemnation of Collateral. If
any Borrower sells, leases or otherwise disposes of or transfers any of the
Collateral (other than Inventory sold in the ordinary course of business) having
a value in excess of $10,000,000 or if any of the Collateral having a value in
excess of $10,000,000 is lost or destroyed or taken by condemnation, Borrowers
shall promptly either (a) deliver to Agent a Borrowing Base Certificate showing
that after giving effect to such disposition, loss, destruction, or
condemnation, Availability is greater than zero, or (b) pay to Agent for the
ratable benefit of Lenders as and when received by any Borrower and as a
mandatory prepayment of the Loans, such amount as is needed to cause
Availability to be greater than zero from the proceeds (including insurance
payments but net of costs and taxes incurred in connection with such sale or
event) received by such Borrower from such disposition, loss, destruction, or
condemnation. Any such prepayment shall be applied to reduce the outstanding
principal balance of the Revolving Credit Loans, but shall not permanently
reduce the Revolving Loan Commitments.


-20-

--------------------------------------------------------------------------------





3.3.3.    LIBOR Portions. If the application of any payment made in accordance
with the provisions of Sections 3.2, 3.3 and 3.4 at a time when no Event of
Default has occurred and is continuing would result in termination of a LIBOR
Portion prior to the last day of the Interest Period for such LIBOR Portion,
then, at Borrowers' option, the amount of such prepayment shall not be applied
to reduce the outstanding principal balance of the Revolving Credit Loans, but
shall instead be deposited in a Dominion Account, and the LIBOR Portion and all
of Borrowers' obligations in connection therewith, including with respect to
payment of principal thereof and interest thereon, shall continue as if no
prepayment of such LIBOR Portion had been required or made.
3.3.4.    Optional Payments. Borrowers may, at their option from time to time
upon not less than three Business Days' prior written notice from Borrower
Representative to Agent in the case of LIBOR Portions and not later than
10:00 a.m., New York City time on the date of payment to Agent in the case of
Base Rate Portions, repay Base Rate Portions or repay/prepay LIBOR Portions;
provided that the amount of any such payment in the case of LIBOR Portions is at
least $500,000 (or such lesser amount as constitutes all outstanding LIBOR
Portions at such time) and in integral multiples of $100,000 above $500,000.
Except for charges under subsection 3.2.5 applicable to payments of LIBOR
Portions, all such payments shall be without premium or penalty.
3.3.5.    Optional Reductions of Revolving Loan Commitments. Borrowers may, at
their option from time to time upon not less than three Business Days' prior
written notice from Borrower Representative to Agent, terminate in whole or
permanently reduce ratably in part, the unused portion of the Revolving Loan
Commitments; provided, however, that each such partial reduction shall be in an
amount of $5,000,000 or integral multiples of $1,000,000 in excess thereof.

3.4.    Application of Payments and Collections; Business Day Convention.
3.4.1.    Collections. All items of payment received by Agent by 2:00 p.m., New
York City time, on any Business Day shall be deemed received on that Business
Day. All items of payment received after 2:00 p.m., New York City time, on any
Business Day shall be deemed received on the following Business Day. If as the
result of collections of Accounts as authorized by subsection 6.2.4 hereof or
otherwise, a credit balance exists in the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but shall be disbursed to
Borrowers or otherwise at Borrower Representative's direction in the manner set
forth in subsection 3.1.2, upon Borrower Representative's request at any time,
so long as no Default or Event of Default has occurred and is continuing. Agent
may, at its option, offset such credit balance against any of the Obligations
upon and during the continuance of an Event of Default.
3.4.2.    Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among Lenders (according to the
unpaid principal balance of the Loans to which such payments relate held by each
Lender), and fees, except as otherwise provided herein or in the Fee Letter,
shall be apportioned ratably among Lenders. All payments shall be remitted to
Agent and shall be applied ratably among Lenders, in accordance with the
provisions of this Agreement as follows: first, to pay any fees or expense
reimbursements (other than amounts related to Product Obligations) then due to
Agent and Lenders from Borrowers; second, to pay interest due from Borrowers in
respect of all Loans, including Swingline Loans, Overadvances, and Agent Loans;
third, to pay or prepay principal of Swingline Loans and Agent Loans;
fourth, ratably (i) to pay or prepay principal of Loans (other than Swingline
Loans and Agent


-21-

--------------------------------------------------------------------------------





Loans, but including Overadvances) and unpaid reimbursement obligations in
respect of Letters of Credit and to pay as cash collateral or a Supporting
Letter of Credit in an amount equal to 105% of the outstanding LC Amount (to the
extent not supported by a Supporting Letter of Credit in such amount or the LC
Exposure with respect thereto is not Cash Collateralized LC Exposure) and (ii)
up to the amount of the Aggregate Bank Product Reserve established prior to the
occurrence of, and not in contemplation of, such payment, ratably (based on the
Bank Product Reserve established for each Bank Product of a Bank Product
Provider), to the Bank Product Providers for which a Bank Product Reserve has
been established on account of all amounts then due and payable in respect of
Product Obligations of such Bank Product Provider applicable to such Bank
Product, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit (based on the Bank Product Reserve established for each Bank
Product of a Bank Product Provider) of the Bank Product Providers for which a
Bank Product Reserve has been established, as cash collateral (which cash
collateral shall be applied, ratably (based on the Bank Product Reserve
established for each Bank Product of a Bank Product Provider), to the payment or
reimbursement of any amounts due and payable with respect to such Product
Obligations of such Bank Product Provider applicable to such Bank Product as and
when such amounts first become due and payable and, if any such Product
Obligation is paid or otherwise satisfied in full, the cash collateral held by
Agent in respect of such Product Obligation shall be reapplied pursuant to this
Section 3.4.2, beginning with the first clause hereof; and fifth, to the payment
of any other Obligation (including Product Obligations not covered under the
fourth clause hereof) due to Agent or any Lender by Borrowers. Any amount
applied to the principal of the Loans shall be applied first, to pay or prepay
principal of Base Rate Portions, and second, to pay principal of LIBOR Portions
in the chronological order of expiration of the Interest Periods thereof. After
the occurrence and during the continuance of an Event of Default, as between
Agent and Borrowers, Agent shall have the continuing exclusive right to apply
and reapply any and all such payments and collections received at any time or
times hereafter by Agent against the Obligations, in such manner as Agent may
deem advisable to comply with this subsection 3.4.2, notwithstanding any entry
by Agent or any Lender upon any of its books and records. Nothing contained
herein shall affect Agent's right to apply cash collateral to LC Obligations as
provided in subsection 1.2.11.
3.4.3.    Business Day Convention. Whenever any payment, report, document, or
notice hereunder shall be stated to be due on a day other than a Business Day,
the due date therefor shall be extended to the next Business Day, and in the
case of a payment which accrues interest, interest thereon will be payable for
the period of such extension; provided, however, that if such extension would
cause payment of interest on or principal of any LIBOR Portion to be made in the
next calendar month, such payment shall be made on the immediately preceding
Business Day.

3.5.    All Loans to Constitute One Obligation.
The Loans and LC Obligations shall constitute one general Obligation of
Borrowers, and shall be secured by Agent's Lien upon all of the Collateral.

3.6.    Loan Account.
Agent shall enter all Loans as debits to a loan account (the "Loan Account") and
shall also record in the Loan Account all payments made by Borrowers on any
Obligations and all other amounts credited to the Loan Account as provided
herein, and may record therein, in accordance with customary accounting
practice, other debits and credits, including interest and all other charges


-22-

--------------------------------------------------------------------------------





and expenses properly chargeable to Borrowers under the Loan Documents if
Borrowers have not paid the same when due.

3.7.    Statements of Account.
Agent will account to Borrowers monthly with a statement of Loans, charges and
payments made pursuant to this Agreement during the immediately preceding month,
and such accounts rendered by Agent shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that any
failure by Agent to maintain and deliver such accounts or any error therein
shall not affect Borrowers' obligation to repay the Obligations in accordance
with the terms of this Agreement.

3.8.    Increased Costs.
If any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) adopted or
implemented after the date of this Agreement and having general applicability to
all banks or finance companies within the jurisdiction in which any Lender
operates (excluding, for the avoidance of doubt, the effect of and phasing in of
capital requirements or other regulations or guidelines passed prior to the date
of this Agreement), or any change, interpretation or application after the date
hereof of any law, rule, regulation, policy, guidance or direction by any
governmental authority charged with the interpretation or application thereof,
or the compliance of such Lender therewith (including, without limitation, in
respect of any capital, liquidity or reserve requirements for banks or bank
holding companies imposed by such banks or holding companies on similarly
situated borrowers), shall after the date of this Agreement:
(a)    (1) subject such Lender to any tax or increase in tax rate with respect
to this Agreement (other than (a) any Excluded Tax, and (b) any tax covered by
subsection 2.9(a)) or (1) change the basis of taxation of payments to such
Lender of principal, fees, interest or any other amount payable hereunder or
under any Loan Documents (other than in respect of (a) any tax based on or
measured by net income or otherwise in the nature of a net income tax, including
any franchise tax or any similar tax based on net income, and (b) any tax
covered by subsection 2.9(a));
(b)    impose, modify or hold applicable any reserve (except any reserve taken
into account in the determination of the applicable LIBOR Rate), special
deposit, assessment or similar requirement against assets held by, or deposits
in or for the account of, or advances or loans by, or other credit extended by,
any office of such Lender which is not otherwise included in the determination
of LIBOR Rate hereunder, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
(c)    impose on such Lender any other condition affecting any Loan Document;
and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender's capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount of any payment (whether of principal, interest or
otherwise) in respect of any of the Loans, then, in any such case, Borrowers
shall pay such Lender, upon demand and certification not later than 60 days
following receipt of notice by Borrower Representative of the imposition of such
increased costs and taxes, such additional amount as will compensate such


-23-

--------------------------------------------------------------------------------





Lender for such additional cost and taxes or such reduction, as the case may be,
to the extent such Lender has not otherwise been compensated, with respect to a
particular Loan, for such increased cost as a result of an increase in the Base
Rate or the LIBOR Rate; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "change in "law" for purposes of this Agreement
regardless of the date enacted, adopted or issued. An officer of the applicable
Lender shall determine the amount of such additional cost and taxes or reduced
amount using reasonable averaging and attribution methods and shall certify the
amount of such additional cost or reduced amount to Borrowers, which
certification shall include a written explanation and details of such additional
cost and taxes or reduction to Borrowers and shall contain a representation and
warranty on the part of the Lender to the effect that the Lender has complied
with its obligations set forth in subsection 3.13.1 to eliminate or reduce such
amount. Such certification shall be conclusive absent demonstrable error.

3.9.    Suspension of LIBOR Portions.
If Agent or the Majority Lenders shall have determined that:
(i)    reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or
(ii)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank market with respect to a proposed LIBOR
Portion, or a proposed conversion of a Base Rate Portion into a LIBOR Portion;
or
(iii)    any applicable law, treaty, regulation or directive adopted or
implemented after the date of this Agreement, or any change, interpretation or
application after the date hereof in any applicable law, treaty, regulation or
direction, shall make it unlawful for any Lender (for purposes of this clause
(iii), the term "Lender" shall include the office or branch where such Lender or
any corporation or bank then controlling such Lender makes or maintains any
LIBOR Portions) to make or maintain its LIBOR Portions, or adverse or unusual
conditions in, or changes in applicable law relating to, the London interbank
market make it, in the reasonable judgment of Agent, impracticable to fund
therein any of the LIBOR Portions, or make the projected LIBOR Rate unreflective
of the actual costs of funds therefor to any Lender;
then (a) Agent or such Lender shall give Borrower Representative prompt written
or electronic notice of the determination of such effect, and thereupon the
obligation of Agent and Lenders to make or continue affected types of LIBOR
Portions or convert Base Rate Portions to affected types of LIBOR Portions
hereunder shall be suspended during the pendency of such circumstances, (b) any
request for an affected type of LIBOR Portion shall be made as a Base Rate
Portion unless Borrower Representative shall notify Agent, no later than
1:00 p.m. (New York City time) three Business Days prior to the date of such
proposed borrowing, that the request for such borrowing shall be canceled or
made as an unaffected type of LIBOR Portion, (c) any Base Rate Portion or
existing


-24-

--------------------------------------------------------------------------------





LIBOR Portion which was to have been converted to an affected type of LIBOR
Portion shall be continued as a Base Rate Portion unless Borrower Representative
shall notify Agent, no later than 1:00 p.m. (New York City time) three Business
Days prior to the proposed conversion, that the request for such conversion
shall be made as an unaffected type of LIBOR Portion, and (d) Borrowers shall,
promptly upon reasonable request by Agent, convert any existing affected LIBOR
Portions into Base Rate Portions or unaffected types of LIBOR Portions;
provided, however, that before delivering any such notice, the affected Lender
agrees to use all reasonable efforts to designate a different lending office if
the making of such a designation would allow such lender to continue to perform
its obligations to fund, continue or maintain LIBOR Portions and would not, in
the reasonable judgment of such Lender, be significantly disadvantageous to such
Lender.

3.10.    Sharing of Payments, Etc.
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) on account of any Loan made
by it in excess of its ratable share of payments on account of Loans made by all
Lenders, such Lender shall forthwith purchase from each other Lender such
participation in such Loan as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each other Lender; provided, that, if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lenders the purchase price to the extent of
such recovery, together with an amount equal to such Lender's ratable share
(according to the proportion of (i) the amount of such Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Borrowers agree that any Lender so purchasing
a participation from another Lender pursuant to this Section 3.10 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation. Notwithstanding anything to the contrary contained herein, all
purchases and repayments to be made under this Section 3.10 shall be made
through Agent. For the avoidance of doubt, this Section 3.10 shall not apply to
payments received by a Lender from an assignee in connection with the assignment
of its Loans or from a participant in connection with the sale or settlement of
such participation.

3.11.    Indemnity for Returned Payments.
If after receipt of any payment which is applied to the payment of all or any
part of the Obligations, Agent, any Lender, WFCF or any Affiliate of WFCF is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by Agent or such Lender and Borrowers shall be liable to pay to
Agent and Lenders, and each Borrower hereby does indemnify Agent and Lenders and
hold Agent and Lenders harmless for, the amount of such payment or proceeds
surrendered. The provisions of this Section 3.11 shall be and remain effective
notwithstanding any contrary action which may have been taken by Agent or any
Lender in reliance upon such payment or application of proceeds, and any such
contrary action so taken shall be without prejudice to Agent's and Lenders'
rights under this Agreement and shall be deemed to have been


-25-

--------------------------------------------------------------------------------





conditioned upon such payment or application of proceeds having become final and
irrevocable. The provisions of this Section 3.11 shall survive the termination
of this Agreement.

3.12.    Nature and Extent of Each Borrower's Liability.
3.12.1.    Joint and Several Liability. Each Borrower shall be liable for, on a
joint and several basis, all of the Loans and other Obligations, regardless of
which Borrower actually may have received the proceeds of any Loans or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which Agent or any Lender accounts for such Loans or other extensions
of credit on its books and records, it being acknowledged and agreed that Loans
to any Borrower inure to the mutual benefit of all Borrowers and that Agent and
Lenders are relying on the joint and several liability of Borrowers in extending
the Loans and other financial accommodations hereunder. Each Borrower hereby
unconditionally and irrevocably agrees that upon default in the payment when due
(whether at stated maturity, by acceleration or otherwise) of any principal of,
or interest owed on, any of the Loans or other Obligations, such Borrower shall
forthwith pay the same.
3.12.2.    Unconditional Nature of Liability. Each Borrower's joint and several
liability hereunder with respect to the Loans and other Obligations shall, to
the fullest extent permitted by applicable law, be the unconditional liability
of such Borrower irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any other document evidencing all
or any part of the Obligations, (ii) the absence of any attempt to collect any
of the Obligations from any other Borrower or any Collateral or other security
therefor, or the absence of any other action to enforce the same, (iii) the
waiver, consent, extension, forbearance or granting of any indulgence by Agent
or any Lender with respect to any provision of any instrument executed by any
other Borrower evidencing or securing the payment of any of the Obligations, or
any other agreement now or hereafter executed by any other Borrower and
delivered to Agent or any Lender, (iv) the failure by Agent to take any steps to
perfect or maintain the perfected status of its security interest in or Lien
upon, or to preserve its rights to, any of the Collateral or other security for
the payment or performance of any of the Obligations or Agent's release of any
Collateral or of its Liens upon any Collateral, (v) Agent's or Lenders'
election, in any proceeding instituted under the Bankruptcy Code, for the
application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or
grant of a security interest by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code, (vii) the release or compromise, in
whole or in part, of the liability of any other Borrower for the payment of any
of the Obligations, (viii) any increase in the amount of the Obligations beyond
any limits imposed herein or in the amount of any interest, fees or other
charges payable in connection therewith, in each case, if consented to by
Borrower Representative, or any decrease in the same, (ix) the disallowance of
all or any portion of Agent's or any Lender's claims against any other Borrower
for the repayment of any of the Obligations under Section 502 of the Bankruptcy
Code, or (x) any other circumstance that might constitute a legal or equitable
discharge or defense of any other Borrower. After the occurrence and during the
continuance of any Event of Default, Agent may proceed directly and at once,
without notice to any Borrower (except as provided herein), against any or all
of Borrowers to collect and recover all or any part of the Obligations, without
first proceeding against any other Borrower or against any Collateral or other
security for the payment or performance of any of the Obligations, and each
Borrower waives any provision that might otherwise require Agent under
applicable law to pursue or exhaust its remedies against any Collateral or other
Borrower before pursuing another Borrower.


-26-

--------------------------------------------------------------------------------





Each Borrower consents and agrees that Agent shall be under no obligation to
marshal any assets in favor of any Borrower or against or in payment of any or
all of the Obligations.

3.13.    Lender's Obligation to Mitigate; Replacement of Lenders.
3.13.1.    Lender's Obligation to Mitigate. If any Lender requests compensation
under Section 3.8, or if Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.9, then such Lender shall use all commercially reasonable efforts
(subject to applicable legal and regulatory restrictions) to mitigate or
eliminate the amount of such compensation or additional amount, including by
designating a different lending office for funding or booking its Loans
hereunder or by assigning its rights and obligations hereunder to another of its
offices, branches or Affiliates; provided that no Lender shall be required to
take any action pursuant to this Section 3.13 unless, in the reasonable judgment
of such Lender, such designation or assignment or other action (i) would
eliminate or reduce amounts payable pursuant to Section 3.8 or 2.9, as the case
may be, in the future, (ii) would not subject such Lender to any material
unreimbursed cost or expense and (iii) would not otherwise be materially
disadvantageous to such Lender. Borrowers shall pay all reasonable and
documented costs and expenses incurred by a Lender in connection with any such
designation or assignment.
3.13.2.    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.8, or if Borrowers are required to pay any additional amount to an
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.9, or (b) any Lender defaults in its obligation to fund Loans
hereunder, then Borrowers may, at their sole expense and effort, upon notice to
such Lender and Agent, require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 12), all
its interests, rights and obligations under this Agreement to an assignee that
shall accept such assignment and assume such obligations (which assignee may be
another Lender, if such assignee Lender accepts such assignment); provided,
that: (i) the replacement Lender shall be (a) an existing Lender or (b) another
financial institution reasonably acceptable to Agent; (ii) the assigning Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in unreimbursed Letter of Credit disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrowers (in the case of all other amounts);
(iii) the assignee shall execute an Assignment and Acceptance Agreement pursuant
to which it shall become a party hereto as provided in subsection 12.1.1; and
(iv) in the case of any such assignments resulting from a claim for compensation
under Section 3.8 or payments required to be made pursuant to Section 2.9, such
assignment will result in a reduction in such compensation or payments. Upon
compliance with the provisions for assignment provided in subsection 12.1.1 and
this subsection 3.13.2, such assignee shall constitute a "Lender" hereunder and
the Lender being so replaced shall no longer constitute a "Lender" hereunder. A
Lender shall not be required to make any such assignment if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrowers to require such assignment cease to apply.


-27-

--------------------------------------------------------------------------------








SECTION 4. TERM AND TERMINATION

4.1.    Term of Agreement.
This Agreement shall be in effect from and including the Second Restatement
Effective Date, through and including the Stated Termination Date (the "Term"),
unless earlier terminated as provided in Section 4.2 hereof.

4.2.    Termination.
4.2.1.    Termination by Agent or Lenders. Agent may, and at the direction of
Majority Lenders shall, terminate this Agreement immediately without notice
(other than any notice required by Section 10) upon the occurrence and during
the continuance of an Event of Default.
4.2.2.    Termination by Borrowers. Upon at least five days' prior written
notice to Agent and Lenders, Borrower Representative may, at its option,
terminate this Agreement; provided, however, that no such termination shall be
effective until Borrowers have paid (or collateralized to Agent's reasonable
satisfaction) all of the Obligations in immediately available funds, all Letters
of Credit have expired, terminated or have been collateralized in accordance
with subsection 1.2.10 and Borrowers have complied with subsection 3.2.5. Any
notice of termination given by Borrower Representative shall be irrevocable
unless all Lenders otherwise agree in writing and no Lender shall have any
obligation to make any Loans or issue or procure any Letters of Credit on or
after the termination date stated in such notice; provided, however, that any
such notice of termination may state that it is conditioned upon the
availability of an alternate or replacement credit facility, and that if an
alternate or replacement credit facility is not obtained, such notice of
termination may be revoked by Borrower Representative. Borrower Representative
may elect to terminate this Agreement in its entirety only. No section of this
Agreement or type of Loan available hereunder may be terminated singly.
4.2.3.    Effect of Termination. All of the Obligations shall be immediately due
and payable upon the termination date stated in any notice of termination of
this Agreement. All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Loan Documents shall survive any
such termination and Agent shall retain its Liens in the Collateral and Agent
and each Lender shall retain all of its rights and remedies under the Loan
Documents notwithstanding such termination until all Obligations have been
discharged or paid, in full, in immediately available funds, including all
Obligations under subsection 3.2.5 resulting from such termination.

SECTION 5. SECURITY INTERESTS

5.1.    Security Interest in Collateral.
To secure the prompt payment and performance to the Secured Parties of the
Obligations, each Borrower hereby grants to Agent, for the benefit of the
Secured Parties, a continuing lien upon and security interest in all of the
following assets of such Borrower, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located:


-28-

--------------------------------------------------------------------------------





(i)    Accounts;
(ii)    the Dominion Accounts (including any Deposit Account set forth on
Schedule 5.1) and any other Controlled Investment Accounts; and
(iii)    Inventory;
together with all books, records, writings, data bases, information, Documents,
and Supporting Obligations directly relating to or evidencing, embodying, or
incorporating any of the foregoing, and all Proceeds of and from any of the
foregoing.

5.2.    Excluded Collateral.
Collateral shall not include real property, Fixtures, Equipment, Securities of
Subsidiaries, the Proceeds and products of any of the foregoing Property or any
other Property not specifically designated as Collateral hereby.

5.3.    Lien Perfection; Further Assurances.
Subject to the provisions of Section 6 hereof, Borrowers shall promptly execute
such instruments, assignments or documents and take such other actions as are
necessary or are reasonably requested by Agent to perfect or to continue the
perfection of Agent's security interest in the Collateral and to ensure priority
of such security interest (subject to Permitted Liens). Each Borrower hereby
authorizes Agent to file financing statements that indicate the Collateral as
being of an equal or lesser scope, or with greater or lesser detail, than as set
forth in Section 5.1. Each Borrower also hereby ratifies its authorization for
Agent to have filed in any jurisdiction any such financing statements or
amendments thereto if filed prior to the date hereof. At Agent's reasonable
request, each Borrower shall also promptly execute or cause to be executed and
shall deliver to Agent any and all documents, instruments and agreements to give
effect to or carry out the terms or intent of the Loan Documents.

SECTION 6. COLLATERAL ADMINISTRATION

6.1.    General.
6.1.1.    Location of Collateral. Except as otherwise permitted below in this
subsection 6.1.1, all Collateral will at all times be kept by Borrowers at one
or more of the business locations set forth in Schedule 6.1.1 hereto, as updated
by Borrowers by providing prompt written notice to Agent of any new location.
With respect to any Inventory of Borrowers located in the United States but
stored or consigned on real property not owned or leased by a Borrower, the
applicable Borrower shall use commercially reasonable efforts to obtain a Bailee
Certificate from the owner of such real property. Borrowers shall not be
required to comply with the provisions of this subsection 6.1.1 (a) in respect
of any location at which no Collateral other than Inventory having a value of
less than $250,000 is kept, and (b) in respect of Inventory which is in transit.
6.1.2.    Insurance of Collateral. Borrowers shall maintain insurance (subject
to customary deductibles) with financially sound and reputable insurance
carriers upon their properties and assets and with respect to the business of
Borrowers against such risks and in such amounts as is customary for similar
businesses (it being understood that Borrowers' insurance complies with


-29-

--------------------------------------------------------------------------------





the foregoing requirements as of the Second Restatement Effective Date). Each
policy of property insurance covering the Borrowers' inventory shall name Agent
as loss payee as its interest may appear and shall contain a clause requiring
the insurer to give not less than 10 days' prior written notice to Agent in the
event of cancellation of the policy for nonpayment of premium and not less than
30 days' prior written notice to Agent in the event of cancellation of the
policy for any other reason and a clause reasonably satisfactory to Agent to the
effect that the interest of Agent shall not be impaired or invalidated by any
act or neglect of any Borrower or any of its Subsidiaries. On the Second
Restatement Effective Date and within 30 days after each renewal or replacement
of the policies required to be carried hereby, Borrowers shall deliver to Agent
an insurance certificate in form and substance reasonably satisfactory to Agent.
Unless Borrowers provide Agent with the insurance certificate required by this
subsection 6.1.2, in addition to the other rights and remedies Agent or Lenders
may have, Agent may purchase insurance (subject to customary deductibles) at
Borrowers' expense to protect Agent's interests in the Collateral for the
benefit of the Secured Parties. Agent shall cancel such insurance promptly
following receipt of satisfactory evidence that Borrowers have obtained
insurance as required by this Agreement.
6.1.3.    Protection of Collateral. Neither Agent nor any Lender shall be liable
or responsible in any way for the safekeeping of any of the Collateral or for
any loss or damage thereto (except for reasonable care in the custody thereof
while any Collateral is in Agent's or any Lender's actual possession) or for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency or other person whomsoever, but, as among Borrowers,
Agent and Lenders, the same shall be at Borrowers' sole risk.

6.2.    Administration of Accounts.
6.2.1.    Records, Schedules and Assignments of Accounts. Borrowers shall keep
accurate and complete records of their Accounts and all payments and collections
thereon.
6.2.2.    Account Verification. Any of Agent's officers, employees or agents
shall have the right, at any time or times hereafter, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, electronic communication or
otherwise; provided, that so long as no Default or Event of Default exists, any
verification of Accounts by Agent shall be telephonically in the presence of a
representative of a Borrower. Borrowers shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.
6.2.3.    Maintenance of Dominion Account. Borrowers shall establish Deposit
Accounts with Wells Fargo, subject to Blocked Account Agreements (each such
Deposit Account subject to a Blocked Account Agreement, a "Dominion Account").
Each Blocked Account Agreement shall provide that Wells Fargo shall comply with
instructions originated by Agent directing disposition of the funds in the
applicable Dominion Account or Accounts without further consent by the
applicable Borrower, and that, following receipt by it of a notice of exclusive
control (a "Notice of Exclusive Control") from Agent, (a) such bank shall not
permit any funds or other assets to be transferred or withdrawn by any Borrower
from such Dominion Account or Accounts, (b) such bank shall only comply with the
instructions of Agent and no longer comply with instructions of any Borrower in
respect of such Dominion Account or Accounts, and (c) such bank shall transfer
all payments or other remittances received in the Dominion Account or Accounts
to Agent's account for application on account of the Obligations as provided in
subsection 3.2.1 and


-30-

--------------------------------------------------------------------------------





Section 3.4. Agent agrees that (x) it shall not deliver a Notice of Exclusive
Control unless a Default or Event of Default has occurred and is continuing at
the time or Availability is less than the Covenant Trigger Amount at any time,
and (y) it shall provide Borrower Representative with prompt notice of its
delivery of a Notice of Exclusive Control, which notice shall include a
statement specifying with particularity that a Default or Event of Default has
occurred and is continuing and the nature of the Default or Event of Default or
that Availability has been less than the Covenant Trigger Amount; provided that
the failure of Agent to deliver such notice to Borrowers shall not in any manner
affect the validity and enforceability of any Notice of Exclusive Control; and
provided, further that Agent's exclusive control shall be rescinded at such time
no Default or Event of Default shall have occurred and be continuing and
Availability equals or exceeds the Covenant Trigger Amount for 60 consecutive
days. Agent shall have no obligation to deliver a Notice of Exclusive Control.
Agent assumes no responsibility for such blocked account arrangements, including
any claim of accord and satisfaction or release with respect to deposits
accepted by any bank thereunder.
6.2.4.    Collection of Accounts, Proceeds of Collateral. Each Borrower agrees
that all invoices and other requests made by any Borrower for payment in respect
of Accounts shall contain a written statement directing payment in respect of
such Accounts to be paid to a lockbox or Dominion Account established pursuant
to subsection 6.2.3. If at any time a Borrower receives remittances on account
of Accounts or any Proceeds of Collateral (including, without limitation,
insurance proceeds) other than by direct payment to a Dominion Account, such
Borrower shall cause such remittances or Proceeds to be deposited in a Dominion
Account as soon as practicable. If an Event of Default exists, any direct
payments to an Existing Account shall be transferred to a Dominion Account
within one Business Day of receipt thereof. Agent retains the right at all times
after the occurrence and during the continuance of an Event of Default to notify
Account Debtors that Borrowers' Accounts have been assigned to Agent and to
collect Borrowers' Accounts directly in its own name, or in the name of Agent's
agent, and to charge the collection costs and expenses, including attorneys'
fees, to Borrowers.
6.2.5.    Taxes. If an Account includes a charge for any tax payable to any
Governmental Authority, Agent is authorized, in its sole discretion, after the
occurrence and during the continuance of an Event of Default, to pay the amount
thereof to the proper Governmental Authority for the account of the applicable
Borrower and to charge Borrowers therefor, except for taxes that (i) are being
actively contested in good faith and by appropriate proceedings and with respect
to which Borrowers maintain reserves on its books therefor in accordance with
GAAP and (ii) would not reasonably be expected to result in any Lien other than
a Permitted Lien. In no event shall Agent or any Lender be liable for any taxes
to any Governmental Authority that may be due by any Borrower.
6.2.6.    Controlled Investment Accounts. Agent agrees that it shall not
exercise control over any Controlled Investment Account or give any entitlement
orders or other instructions or directions to any securities intermediary or any
bank with respect to securities or funds in any Controlled Investment Account
unless a Default or Event of Default has occurred and is continuing; provided,
that Agent's exercise of control shall be rescinded at such time no Default or
Event of Default shall have occurred and be continuing for a period of 30
consecutive days.

6.3.    Administration of Inventory.
Borrowers shall keep records of their Inventory which records shall be complete
and accurate in all material respects, and shall conduct a physical inventory no
less frequently than annually.


-31-

--------------------------------------------------------------------------------






6.4.    Payment of Charges.
All amounts properly chargeable to Borrowers under this Section 6 shall be
Obligations, shall be payable on demand and shall bear interest from the date
such advance was made until paid in full at the rate applicable to Base Rate
Portions from time to time.

SECTION 7. REPRESENTATIONS AND WARRANTIES

7.1.    General Representations and Warranties.
To induce Agent and each Lender to enter into this Agreement and to make
advances hereunder, Borrowers represent and warrant to Agent and each Lender, on
a joint and several basis, that:
7.1.1.    Organization, Existence and Qualification. Each Loan Party is a
corporation, general partnership, limited partnership, or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization. Each
Loan Party is duly qualified and is authorized to do business and is in good
standing as a foreign limited liability company, limited partnership or
corporation, as applicable, in all states and jurisdictions in which the failure
of such Loan Party to be so qualified would reasonably be expected to have a
Material Adverse Effect.
7.1.2.    Power and Authority; No Conflict. Each Loan Party has all requisite
power and authority to conduct its business as currently conducted and own its
Property and is duly authorized and empowered to enter into, execute, deliver
and perform each of the Loan Documents to which it is a party. The execution,
delivery and performance by each Loan Party of each of the Loan Documents to
which it is a party have been duly authorized by all necessary corporate or
other relevant action and do not and will not: (i) contravene, violate or result
in a breach of or default under (a) any Loan Party's charter, articles or
certificate of incorporation, certificate of formation, bylaws, limited
liability company or partnership agreement, or other organizational documents
(as the case may be), (b) any provision of any law, rule, regulation, order of
any Governmental Authority, writ, judgment, injunction, decree, determination or
award in effect having applicability to such Loan Party, the violation of which
would reasonably be expected to have a Material Adverse Effect, or (c) any
indenture or loan or credit agreement or any other agreement, lease or
instrument binding on a Loan Party or its Properties, the breach of or default
under which would reasonably be expected to have a Material Adverse Effect; or
(ii) result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) upon or with respect to any of the Collateral now owned or
hereafter acquired by such Loan Party.
7.1.3.    Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents when executed and delivered will be, a legal, valid and
binding obligation of each Loan Party party hereto or thereto, enforceable
against it in accordance with its respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, or fraudulent transfer laws, or other
similar laws affecting creditors' rights generally, and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
7.1.4.    Organizational Structure. Schedule 7.1.4 hereto contains, as of the
date of this Agreement, a true and complete organizational structure chart of
the Loan Parties and their


-32-

--------------------------------------------------------------------------------





respective Subsidiaries, which organizational structure chart includes the exact
legal name of each Loan Party and each of its Subsidiaries and the percentage of
Voting Stock owned by each owner of Voting Stock of each such entity (other than
Century).
7.1.5.    Names; Organization. Except as set forth on Schedule 7.1.5, none of
Borrowers has within the five years immediately preceding the Second Restatement
Effective Date (a) used any legal, fictitious or trade names, or (b) been the
surviving entity of a merger or consolidation or acquired all or substantially
all of the assets of any Person. Each of each Borrower's state(s) of
incorporation or organization, Type of Organization and Organizational I.D.
Number is set forth on Schedule 7.1.5.
7.1.6.    Business Locations; Inventory. Each of each Borrower's chief executive
office, location of books and records and other places of business are as listed
on Schedule 6.1.1 hereto, as updated from time to time by Borrowers in
accordance with the provisions of subsection 6.1.1. Except as shown on Schedule
6.1.1 hereto, as updated from time to time by Borrowers in accordance with the
provisions of subsection 6.1.1, no Inventory with a value in excess of $250,000
is stored with a bailee, distributor, warehouseman or similar party, nor is any
Inventory consigned to any Person.
7.1.7.    Title to Properties; Priority of Liens. Each Borrower has good title
to all of the Collateral owned by it from time to time free and clear of all
Liens except Permitted Liens. The provisions of this Agreement and the other
Loan Documents create valid Liens on the Collateral in favor of Agent, for the
ratable benefit of the Secured Parties, and upon the filing of the financing
statements and the consummation of the other actions listed on Schedule 7.1.7
hereto, such Liens on the Collateral shall be perfected Liens having priority
over all other Liens on the Collateral other than Permitted Liens having
priority by operation of law.
7.1.8.    Financial Statements; Absence of Material Adverse Change; Fiscal Year.
Borrowers have delivered to Agent the (a) audited financial statements of
Century and its Subsidiaries as of December 31, 2017, on a Consolidated basis
prepared in accordance with GAAP, (b) unaudited interim financial statements of
Century and its Subsidiaries as of March 31, 2018, on a Consolidated basis
prepared in accordance with GAAP, and (c) unaudited interim financial statements
of Borrowers and Guarantors as of March 31, 2018, on a consolidating basis. All
such financial statements present fairly in all material respects the financial
positions of such Persons at such dates and the results of such Persons'
operations for such periods. As of the date of this Agreement, since December
31, 2017, there has been no material adverse change in the financial position of
Century and its Subsidiaries, taken as a whole. The fiscal year of each Borrower
and Guarantor ends on December 31 of each year.
7.1.9.    Full Disclosure. Neither the Loan Documents nor the financial
statements made or delivered by any Loan Party to Agent or any Lender on or
prior to the date of this Agreement contain any untrue statement of a material
fact or omit a material fact necessary to make such statements or information
not misleading in light of the circumstances under which such statements were
made; provided that with respect to any projections furnished to Agent or the
Lenders, Borrowers represent only that such information was prepared in good
faith based upon assumptions and estimates believed by Borrowers to be
reasonable at the time made in light of the circumstances when made, it being
recognized by Agent and the Lenders that such projections as to future events


-33-

--------------------------------------------------------------------------------





are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results by
a material amount.
7.1.10.    Solvency. Each Loan Party (other than an Insignificant Subsidiary)
is, and, after giving effect to the initial Loans and any other Loans made
hereunder and the initial Letters of Credit and any other Letters of Credit to
be issued hereunder and all related transactions, will be, Solvent.
7.1.11.    Taxes. Each Borrower (a) has filed all federal, state and local tax
returns and other reports relating to taxes it is required by law to file and
except for any such filing the failure of which to file would not reasonably be
expected to have a Material Adverse Effect, and (b) has paid, or made provision
for the payment of, all taxes, assessments, fees, levies and other governmental
charges upon it, its income and Properties, except for (i) any such payment or
provision the failure of which to pay or make would not reasonably be expected
to have a Material Adverse Effect, and (ii) taxes that are being actively
contested in good faith and by appropriate proceedings and with respect to which
such Borrower maintains reserves on its books therefor in accordance with GAAP.
7.1.12.    Intellectual Property Relating to Inventory. Each Borrower owns,
possesses or licenses or has the right to use all material Intellectual Property
necessary in such Borrower's reasonable judgment for the production, processing,
use, and sale or other disposition of its Inventory (its "Inventory IP") without
any known infringement upon the intellectual property rights of others, except
for any such infringement that as would not reasonably be expected to have a
Material Adverse Effect.
7.1.13.    Governmental Consents. Each Loan Party has, and is in good standing
with respect to, all governmental consents, approvals, licenses, authorizations,
permits, certificates, inspections and franchises necessary to continue to
conduct its business as heretofore or proposed to be conducted by it and to own
or lease and operate its Properties as now owned or leased by it, except where
any failure to so possess, have, or maintain any of the foregoing would not
reasonably be expected to have a Material Adverse Effect.
7.1.14.    Compliance with Laws. Each Loan Party has duly complied, and its
Properties, business operations and leaseholds are in compliance with, the
provisions of all federal, state and local laws, rules and regulations
applicable to such Borrower, its Properties or the conduct of its business,
except for any such non-compliance that would not reasonably be expected to have
a Material Adverse Effect. There have been no citations, notices or orders of
noncompliance with any applicable laws issued by any Governmental Authority to
any Loan Party under any such law, rule or regulation, except for any such
citations, notices or orders in respect of noncompliance the failure to comply
with which would not reasonably be expected to have a Material Adverse Effect.
7.1.15.    Restrictive Agreements. No Loan Party is a party to or subject to any
Restrictive Agreements.
7.1.16.    Litigation. Except as set forth on Schedule 7.1.16 hereto or in
Century's form 10-K or any form 10-Q filed with the SEC on or after March 31,
2018 and before the Second Restatement Effective Date, there are no actions,
suits, proceedings or investigations pending, or to the knowledge of any
Borrower, threatened, against or directly affecting any Loan Party, or the


-34-

--------------------------------------------------------------------------------





business, operations, Properties, prospects, profits or condition of any Loan
Party, which, individually or in the aggregate would reasonably be expected to
be adversely determined, and, if adversely determined, would reasonably be
expected to have a Material Adverse Effect. No Loan Party is in default with
respect to any order, writ, injunction, judgment, decree or rule of any
Governmental Authority, which default, individually or in the aggregate, if not
cured, would reasonably be expected to have a Material Adverse Effect.
7.1.17.    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect.
7.1.18.    No Defaults. As of the Second Restatement Effective Date, no event
has occurred and no condition exists which would, upon or after the execution
and delivery of the Loan Documents or any Loan Party's performance hereunder,
constitute a Default or an Event of Default.
7.1.19.    Related Businesses. As of the Second Restatement Effective Date,
Borrowers are primarily engaged in the business of producing value-added and
standard-grade primary aluminum products, bauxite mining, and alumina refining
and businesses and activities related thereto.
7.1.20.    Margin Regulations. No Loan Party is engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
7.1.21.    Regulated Entities. No Borrower, nor any Subsidiary of any Borrower,
is an "investment company" within the meaning of the Investment Company Act of
1940. No Borrower or Subsidiary of any Borrower is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, or the
Interstate Commerce Act.
7.1.22.    Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act").
7.1.23.    Century Kentucky, Inc. Century Kentucky, Inc. has no business
operations, assets (other than amounts due from affiliates) or activities, other
than those incidental to the conduct of its business as a holding company.
7.1.24.    Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No Loan
Party or any of its Subsidiaries is in violation of any Sanctions. No Loan Party
nor any of its Subsidiaries, nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,


-35-

--------------------------------------------------------------------------------





officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).

7.2.    Reaffirmation of Representations and Warranties.
Borrowers acknowledge that each Loan request made or deemed made hereunder shall
constitute Borrowers' reaffirmation, as of the date of each such Loan request,
of the truth and correctness in all material respects of each representation and
warranty made or furnished to Agent or any Lender by or on behalf of any Loan
Party in each of the Loan Documents (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such reaffirmation shall be of the truth and correctness in all material
respects of such representation or warranty as of such earlier date).

7.3.    Survival of Representations and Warranties.
All representations and warranties of Borrowers contained in this Agreement or
any of the other Loan Documents shall survive the execution, delivery and
acceptance thereof by Agent and each Lender and the parties thereto and the
closing of the transactions described therein or related thereto.

SECTION 8. COVENANTS AND CONTINUING AGREEMENTS

8.1.    Affirmative Covenants.
During the Term, and thereafter for so long as there are any Obligations
outstanding (other than contingent indemnity and expense reimbursement
obligations for which no claim has been made) and the Revolving Loan Commitments
have not been terminated, Borrowers jointly and severally covenant that they
shall, unless otherwise consented to by Majority Lenders in writing in
accordance with subsection 12.2.1:
8.1.1.    Visits and Inspections. Subject to the limitations set forth in
Section 2.6 and Section 6 permit representatives of Agent, and during the
continuance of any Default or Event of Default any Lender, from time to time, as
often as may be reasonably requested, but only during normal business hours and
without undue interruption of normal business activities, to visit and inspect
the facilities of each Loan Party, inspect and make extracts from its books and
records, appraise the Collateral, and discuss with its officers, each Loan
Party's business, assets, liabilities, financial condition and results of
operations. Agent, if no Default or Event of Default then exists, shall give the
Loan Parties reasonable prior written notice of any such inspection.
8.1.2.    Notices. Promptly, and in any event within three Business Days after a
Responsible Officer of any Borrower obtains knowledge thereof, notify Agent in
writing of the occurrence of (i) any Default or Event of Default, and (ii) any
development that has had, or would reasonably be expected to have, a Material
Adverse Effect.


-36-

--------------------------------------------------------------------------------





8.1.3.    Records and Books; Financial Statements. Keep adequate records and
books of account with respect to its business activities in which proper entries
are made in accordance with customary accounting practices reflecting its
financial transactions; and cause to be prepared and furnished to Agent, the
following:
(a)    not later than 90 days after the close of each fiscal year of Borrowers,
(A) unqualified (except for a qualification for a change in accounting
principles with which the accountant concurs) audited financial statements (such
financial statements to include a balance sheet, income statement, and statement
of cash flow) of Century and its Subsidiaries as of the end of such year, on a
Consolidated basis, certified by Deloitte & Touche or another firm of
independent certified public accountants of recognized standing selected by
Borrowers and reasonably acceptable to Agent (which financial statements
(1) shall be prepared in accordance with GAAP, applied on a consistent basis,
unless Borrowers' certified public accountants concur in any change therein and
such change is disclosed to Agent and is consistent with GAAP, and (2) shall not
contain any paragraph of emphasis or explanatory note calling in to question the
ability of Century to continue as a going concern), and (B) unaudited financial
statements (consisting of a balance sheet and income statement) of Century and
its Subsidiaries for such fiscal year, on a consolidating basis certified by a
Financial Officer of Century as fairly presenting in all material respects the
financial position and results of operations of Century and its applicable
Subsidiaries for such fiscal year, subject only to changes from audit and
year-end adjustments and except that such statements need not contain notes, it
being understood that the income statement and balance sheet shall show
eliminations/reclassifications on a consolidated basis for Century and its
Subsidiaries to the consolidated income statement and balance sheet of Century;
(b)    not later than 45 days after the end of Borrowers' first three fiscal
quarters of each fiscal year and 60 days after the end of Borrowers' last fiscal
quarter of each fiscal year, unaudited interim financial statements (consisting
of a consolidating balance sheet and income statement and a consolidated
statement of cash flow) of Century and its Subsidiaries (which financial
statements shall be prepared in accordance with GAAP, applied on a consistent
basis, unless Borrowers' certified public accountants concur in any change
therein and such change is disclosed to Agent and is consistent with GAAP), in
each case as of the end of such fiscal quarter and for the portion of the fiscal
year then elapsed, and in each case certified by a Financial Officer of Century
as fairly presenting in all material respects the financial position and results
of operations of Century and its applicable Subsidiaries for such quarter and
period subject only to changes from audit and year-end adjustments and except
that such statements need not contain notes, it being understood that the income
statement and balance sheet shall show eliminations/reclassifications on a
consolidated basis for Century and its Subsidiaries to the consolidated income
statement and balance sheet of Century;
(c)    not later than 30 days after the end of each month, including the last
month of Borrowers' fiscal year, unaudited interim financial statements
(consisting of a balance sheet and income statement) of Century and its
Subsidiaries, on a consolidating basis, in each case as of the end of such month
and for the portion of the fiscal year then elapsed, and in each case certified
by a Financial Officer of Century as fairly presenting in all material respects
the financial position and results of operations of Century and its applicable
Subsidiaries for such month and period subject only to changes from audit and
year-end


-37-

--------------------------------------------------------------------------------





adjustments and except that such statements need not contain notes, it being
understood that the income statement and balance sheet shall show
eliminations/reclassifications on a consolidated basis for Century and its
Subsidiaries to the consolidated income statement and balance sheet of Century;
provided, that any certification required to be delivered pursuant to this
subsection (c) shall be qualified in that the Financial Officer of Century shall
make no representation as to any elimination adjustments included in such
financial statements;
(d)    promptly after the sending or filing thereof, as the case may be, copies
of any proxy statements, financial statements or reports of a financial nature
which Borrower Representative has made available to its Securities holders
generally and copies of any regular, periodic and material special reports or
registration statements which Borrower Representative or any of its Subsidiaries
files with the SEC or any Governmental Authority which may be substituted
therefor or any national securities exchange; and
(e)    promptly after request, such other data and information (financial and
otherwise) as Agent or a Lender may reasonably request from time to time,
bearing upon or related to the Collateral or Borrowers' financial condition or
results of operations.
Information required to be furnished pursuant to subsections 8.1.3(a), (b) and
(d) above shall be deemed to have been delivered on the date on which Century
provides notice to Agent that such information has been posted on Century's
website on the Internet at the website address listed on the signature pages
hereof, at sec.gov/edaux/searches.htm or at another website identified in such
notice and accessible by Lenders without charge; provided that (A) such notice
may be included in a certificate delivered pursuant to subsection 8.1.3(b), and
(B) Borrowers shall deliver paper copies of the information referred to in
subsections 8.1.3(a), (b) and (d) to Agent if Agent requests delivery thereof.
Concurrently with furnishing the financial statements described in subsections
8.1.3(a), (b) and (c), or more frequently if reasonably requested by Agent,
Borrowers shall cause to be prepared and furnished to Agent a Compliance
Certificate.
8.1.4.    Borrowing Base Certificates. On or before the 15th day of the first
month following the end of each fiscal quarter of Borrowers (or, (i) at any time
Availability falls below the Monthly Reporting Trigger Amount, monthly (no later
than the 15th day of each fiscal month of Borrowers) until Availability exceeds
the Monthly Reporting Trigger Amount for 60 consecutive days, or (ii) at any
time Availability falls below the Weekly Reporting Trigger Amount, weekly (no
later than the third Business Day of each week) until Availability exceeds the
Weekly Reporting Trigger Amount for 60 consecutive days), Borrower
Representative shall deliver to Agent a Borrowing Base Certificate as of the
last day of the immediately preceding fiscal quarter (or month or week, as
applicable). Each Borrowing Base Certificate shall contain a schedule providing
details for any FIFO reserve or LCM (lower of cost or market) adjustments.
Within 45 days after the end of each fiscal quarter of Century, Borrowers shall
provide a reconciliation of the FIFO reserves and LCM adjustments reflected in
the Borrowing Base Certificate as of the end of such fiscal quarter to the FIFO
reserves and LCM adjustments reflected on Century's consolidated balance sheet
as of the last day of such fiscal quarter, together with such other information
as Agent shall reasonably request to substantiate the FIFO reserves and LCM
adjustments reflected in the Borrowing Bases delivered during such fiscal
quarter. If Borrowers deem it advisable, Borrowers may execute and


-38-

--------------------------------------------------------------------------------





deliver to Agent Borrowing Base Certificates more frequently than as required
pursuant to this subsection 8.1.4 (including, without limitation, for purposes
of evidencing compliance with Section 8.2.18 at any time when Borrowers are
delivering monthly Borrowing Base Certificates, an updated Borrowing Base
Certificate reflecting the Qualified Cash Amount, the amount of outstanding
Revolving Credit Loans and the LC Exposure as of such date). Borrowers shall
also deliver to Agent the reports set forth on Schedule 8.1.4 at the times
specified therein.
8.1.5.    Projections. No later than the first day of each fiscal year of
Century, deliver to Agent Projections for Century and its Subsidiaries, on a
Consolidated basis, and for Borrowers and Guarantors, on a Consolidated basis,
covering such fiscal year on a month-by-month basis.
8.1.6.    Taxes and Other Obligations. (a) File when due all tax returns and
other reports which any of them are required to file and the failure of which to
file would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; (b) pay, or provide for the payment when due of, all
taxes, fees, assessments and other governmental charges against it or upon its
property, income and franchises, the failure of which to pay would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and (c) pay when due all Indebtedness owed by it and all claims of materialmen,
mechanics, carriers, warehousemen, landlords, processors and other like Persons,
and all other indebtedness owed by it and perform and discharge in a timely
manner all other obligations undertaken by it, in each case the failure of which
to pay, perform, or discharge would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
8.1.7.    Legal Existence and Good Standing. Maintain their respective legal
existences and qualifications and good standing in all jurisdictions in which
the failure to maintain such existence and qualification or good standing would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
8.1.8.    Compliance with Law. Comply with all Requirements of Law of any
Governmental Authority having jurisdiction over them or their businesses except
where the failure to comply with such Requirements of Law would not reasonably
be expected to have a Material Adverse Effect.
8.1.9.    Maintenance of Property and Licenses. (a) Maintain all of their
Property material to the conduct of their businesses in good operating condition
and repair, ordinary wear and tear excepted, and (b) obtain and maintain in
effect at all times all franchises, governmental authorizations, Intellectual
Property rights, licenses, and permits, in each case which are necessary for
them to own their Property or conduct their business, except where the failure
to obtain and/or maintain any of the foregoing would not be reasonably expected
to have a Material Adverse Effect.
8.1.10.    Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio,
measured for the 12 month period ending on the last day of each fiscal month
during a Covenant Testing Period (including the first and last day thereof (if
such last day is the last day of a fiscal month)) of at least 1.0 to 1.0.


-39-

--------------------------------------------------------------------------------





8.1.11.    Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

8.2.    Negative Covenants.
During the Term, and thereafter for so long as there are any Obligations
outstanding (other than contingent indemnity and expense reimbursement
obligations for which no claim has been made) and the Revolving Loan Commitments
have not been terminated, Borrowers covenant that they shall not, unless
otherwise consented to by Majority Lenders in writing in accordance with
subsection 12.2.1:
8.2.1.    Mergers; Consolidations; Acquisitions; Structural Changes. Merge or
consolidate with any Person; nor change their states of incorporation or
organization, Types of Organization or Organizational I.D. Numbers; nor change
their legal names; nor acquire all or any substantial part of the Properties of
any Person, except for:
(i)    (a) mergers of any Loan Party into a Borrower where the Borrower is the
surviving entity and (b) mergers of any Person into a Borrower where the
Borrower is the surviving entity, so long as such merger constitutes an
investment that satisfies the criteria of clause (xii) of the definition of
Restricted Investment;
(ii)    acquisitions of assets consisting of fixed assets or real Property that
constitute Capital Expenditures;
(iii)    acquisitions by a Borrower of all or any substantial part of the
Securities or assets of (a) any Loan Party or (b) any Person, so long as such
acquisition constitutes an investment that satisfies the criteria of clause
(xii) of the definition of Restricted Investment; and
(iv)    changes in legal name, state of incorporation or organization, Type of
Organization or Organizational I.D. made after 30 days' prior written notice to
Agent.
8.2.2.    Indebtedness. Create, incur, assume, or suffer to exist any
Indebtedness, except:
(i)    Obligations owing to Agent or any Lender under this Agreement or any of
the other Loan Documents;
(ii)    Indebtedness under the 2013 Indenture and any extension or refinancing
thereof pursuant to Permitted Refinancing Indenture Documents;
(iii)    Indebtedness existing on the date of this Agreement and listed on
Schedule 8.2.2;


-40-

--------------------------------------------------------------------------------





(iv)    Permitted Purchase Money Indebtedness and Capital Lease Obligations (to
the extent permitted by the definition of Permitted Purchase Money
Indebtedness);
(v)    contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;
(vi)    Guaranties of any Indebtedness permitted hereunder;
(vii)    Indebtedness in respect of intercompany loans that do not constitute
Restricted Investments under clauses (i), (ii) or (xii) of the definition of
Restricted Investment;
(viii)    Indebtedness consisting of the deferred purchase price for power or
insurance premiums pursuant to any provision in a power contract or insurance
policy (or related agreement) that permits payment of a portion thereof to be
deferred;
(ix)    Indebtedness incurred to repurchase stock to the extent permitted by
subsection 8.2.5;
(x)    Derivative Obligations entered into for bona fide hedging purposes and
not for speculative purposes;
(xi)    Indebtedness to the extent not included in clauses (i) through (x)
above, which is permitted under (a) Section 4.06 of the 2013 Indenture as in
effect on the Second Restatement Effective Date or (b) any debt covenant
contained in the Permitted Refinancing Indenture Documents so long as such debt
covenants are reasonably acceptable to Agent and Majority Lenders; and
(xii)    renewals, extensions, and refinancings of Indebtedness permitted by
this subsection 8.2.2; provided that any such renewal, extension, or refinancing
is in an aggregate principal amount not greater than the principal amount of,
and is on terms no less favorable taken as a whole to any Borrower obligated
thereunder, including as to weighted average maturity and final maturity, than
the Indebtedness being renewed, extended, or refinanced.
Borrowers shall cause any agreements in respect of indebtedness secured by any
Borrower's real property to contain provisions permitting Agent to access the
premises in connection with the exercise of its remedies upon default (such
provisions to be consistent with the provisions attached hereto as Exhibit J).
8.2.3.    Affiliate Transactions. Enter into, or be a party to, or permit any
Guarantor to enter into or be a party to, any transaction with any Affiliate of
Borrower, including any agreement or arrangement for payment of management,
consulting or similar fees, except if such transaction would be permitted to be
entered into by Century or its "Restricted Subsidiaries" pursuant to (i)
Section 4.14 of the 2013 Indenture as in effect on the Second Restatement
Effective Date or (ii) any affiliate transaction covenant contained in the
Permitted Refinancing Indenture Documents so long as such affiliate transaction
covenants are reasonably acceptable to Agent and Majority Lenders.


-41-

--------------------------------------------------------------------------------





8.2.4.    Limitation on Liens. Create or suffer to exist any Lien upon any of
the Collateral, except (each of the following, a "Permitted Lien"):
(i)    Liens at any time granted in favor of Agent for the benefit of the
Secured Parties;
(ii)    Liens for taxes, assessments or governmental charges (excluding any Lien
imposed pursuant to any of the provisions of ERISA) which are not yet due, or
which are being contested in good faith and by appropriate proceedings, and for
which the applicable Borrower maintains reserves on its books in accordance with
GAAP;
(iii)    Liens arising in the ordinary course of the business of any Borrower by
operation of law or regulation (including liens of carriers, warehousemen,
mechanics, materialmen and other like Liens), (A) securing obligations that are
not overdue by more than 30 days or which are being contested in good faith by
appropriate proceedings and for which the affected Borrower maintains reserves
on its books in accordance with GAAP and (B) which Liens do not, in the
aggregate, materially detract from the value of the Collateral of such Borrower
or materially impair the use thereof in the operation of the business of such
Borrower;
(iv)    Liens existing on the date of this Agreement and identified on Schedule
8.2.4;
(v)    [intentionally omitted];
(vi)    Liens incurred or deposits made in the ordinary course of business in
connection with (A) workers' compensation, social security, unemployment
insurance, pension and other like laws or (B) contracts, leases, statutory
obligations, work in progress advances, bids, tenders, indemnity or performance
bonds and other similar obligations incurred in the ordinary course of business
and which are not incurred in connection with the borrowing of money or the
payment of the deferred purchase price of Property;
(vii)    judgment Liens that do not give rise to an Event of Default under
subsection 10.1.13;
(viii)    rights of setoff or bankers' liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business; and
(ix)    such other Liens as Majority Lenders may hereafter approve in writing.
8.2.5.    Distributions. Declare or make, or permit any Guarantor to declare or
make, any Distributions, except for:
(i)    Distributions by any Person to a Borrower;
(ii)    Distributions paid solely in Securities of the Borrower or Guarantor
making the Distribution;


-42-

--------------------------------------------------------------------------------





(iii)    Distributions by Century which would be permitted to be made by Century
pursuant to (a) Sections 4.07(b)(vi) and 4.07(b)(x) of the 2013 Indenture as in
effect on the Second Restatement Effective Date or (b) any restricted payment
covenant contained in the Permitted Refinancing Indenture Documents so long as
such restricted payment covenants are reasonably acceptable to Agent and
Majority Lenders;
(iv)    Distributions not included in paragraphs (i) through (iii) above;
provided that, (i) no Default or Event of Default has occurred and is continuing
or would be caused thereby and (ii) after giving effect to such Distribution,
either (A) Availability shall be equal to or greater than the greater of (I) an
amount equal to 17.5% of the Line Cap and (II) $20,000,000, or (B)(I)
Availability shall be equal to or greater than the greater of (y) an amount
equal to 12.5% of the Line Cap and (z) $15,000,000, and (II) Borrowers and
Guarantors shall have a pro forma Fixed Charge Coverage Ratio of not less than
1.1 to 1.0 as of the last day of the immediately preceding four fiscal quarters
for which financial statements have been filed with the SEC, taken as a single
period or, if not so filed, then for which such financial statements were
required to have been delivered under the Agreement; and
(v)    the payment of Distributions within 60 days after the date of declaration
thereof, so long as no Default or Event of Default exists or would be caused
thereby, provided that the declaration thereof was permitted under this
subsection 8.2.5.
8.2.6.    Intentionally Omitted.
8.2.7.    Disposition of Collateral. Sell, lease or otherwise dispose of any of
the Collateral to or in favor of any Person, except for:
(i)    sales of Inventory in the ordinary course of business;
(ii)    dispositions of Inventory that is damaged, obsolete, uneconomic,
off-specification, or no longer used or useful so long as Borrowers comply with
subsection 3.3.2 in connection with such disposition;
(iii)    transfers solely among Borrowers; and
(iv)    other dispositions expressly authorized by this Agreement.
8.2.8.    Restricted Investment. Make or have, or permit any Guarantor to make
or have, any Restricted Investment.
8.2.9.    Organizational Documents. Agree to, or suffer to occur, any amendment,
supplement or addition to its charter, articles or certificate of incorporation,
certificate of formation, partnership agreement, bylaws, limited liability
agreement, operating agreement or other organizational documents (as the case
may be), that would reasonably be expected to have a Material Adverse Effect.
8.2.10.    Fiscal Year End. Change its fiscal year end.


-43-

--------------------------------------------------------------------------------





8.2.11.    Business Conducted. Engage, directly or indirectly, in any line of
business other than the businesses in which Borrowers are engaged on the Second
Restatement Effective Date and Related Businesses.
8.2.12.    Restrictive Agreements. Enter into any Restrictive Agreements.
8.2.13.    Use of Proceeds. Use any portion of the Loan proceeds, directly or
indirectly, for any purpose other than (i) the payment of certain fees and
expenses associated with this Agreement and the transactions contemplated
hereby, (ii) to issue standby or commercial letters of credit, (iii) to finance
permitted Capital Expenditures, (iv) to finance ongoing working capital needs,
and (v) for other general corporate purposes, including any purpose expressly
permitted by this Agreement. Without limitation of the foregoing provision,
Borrowers shall not use any portion of the Loan proceeds, directly or
indirectly, (1) to purchase or carry Margin Stock, (2) to repay or otherwise
refinance indebtedness of any Borrowers or others incurred to purchase or carry
Margin Stock, (3) to extend credit for the purpose of purchasing or carrying any
Margin Stock, (4) to acquire any security in any transaction that is subject to
Section 13 or 14 of the Exchange Act, (5) to make any payments to a Sanctioned
Entity or a Sanctioned Person, to fund any investments, loans or contributions
in, or otherwise make such proceeds available to, a Sanctioned Entity or a
Sanctioned Person, to fund any operations, activities or business of a
Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, or (6) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.
8.2.14.    Prepayments. Except in connection with a refinancing permitted by
subsection 8.2.2(xi), optionally or voluntarily prepay any Indebtedness of any
Loan Party or optionally or voluntarily, redeem, defease, purchase, or otherwise
acquire any Indebtedness of any Loan Party, other than (i) the Obligations in
accordance with this Agreement, (ii) intercompany loans among the Borrowers
(including loan payments that flow or pass through a Guarantor to a Borrower)
permitted under Section 8.2.2(vi), (iii) the refinancing, redemption,
defeasance, purchase or other acquisition of the Indebtedness evidenced by the
2013 Indenture with proceeds of Indebtedness incurred under the Permitted
Refinancing Indenture Documents or (iv) payments, redemptions, defeasances,
purchases or other acquisitions of Indebtedness if (A) no Default or Event of
Default has occurred and is continuing or would be caused thereby and (B) either
(I) Availability shall be equal to or greater than the greater of (1) an amount
equal to 17.5% of the Line Cap and (2) $20,000,000, or (II)(1) Availability
shall be equal to or greater than the greater of (y) an amount equal to 12.5% of
the Line Cap and (z) $15,000,000, and (2) Borrowers and Guarantors shall have a
pro forma Fixed Charge Coverage Ratio of not less than 1.1 to 1.0 as of the last
day of the immediately preceding four fiscal quarters for which financial
statements have been filed with the SEC, taken as a single period or, if not so
filed, then for which such financial statements were required to have been
delivered under the Agreement, in each case immediately following such proposed
payment, redemption, defeasance, purchase or other acquisition.
8.2.15.    Transactions with Insolvent Insignificant Subsidiary. Notwithstanding
anything contained herein or in the other Loan Documents to the contrary,
(i) make a loan or advance to, or other investment in (including by providing
any form of guaranty, letter of credit or other financial support), (ii) sell,
lease, license, assign, contribute or otherwise transfer any assets to,
(iii) make any distributions or payments to, or (iv) otherwise engage in, or
enter into, any transaction


-44-

--------------------------------------------------------------------------------





with, any Insolvent Insignificant Subsidiary, except that a Borrower may make
loans, advances and other investments in any such Insolvent Insignificant
Subsidiary so long as such loan, advance or investment would not be a Restricted
Investment under clause (xii) of the definition of Restricted Investment.
8.2.16.    Restrictions on Insolvent Insignificant Subsidiary. Notwithstanding
anything contained herein or in the other Loan Documents to the contrary, permit
an Insolvent Insignificant Subsidiary to, and no Insolvent Insignificant
Subsidiary shall be entitled to, borrow any Revolving Credit Loans or request
Letters of Credit for its account or receive any proceeds of Revolving Credit
Loans for its benefit.
8.2.17.    Century Kentucky, Inc. Permit Century Kentucky, Inc. to conduct
business operations or activities, or own any assets (other than amounts due
from affiliates), other than those incidental to the conduct of its business as
a holding company.
8.2.18.    Qualified Cash. Withdraw, transfer or otherwise encumber any
Qualified Cash from the deposit account or securities account maintaining such
Qualified Cash to the extent that, after giving effect to any such withdrawal,
transfer or other encumbrance, Availability would be less than or equal to
$15,000,000 (it being agreed and understood that Agent may issue a notice of
control or otherwise block the applicable Borrower's access to any account
maintaining Qualified Cash in the event that any Borrower seeks to withdraw or
otherwise transfer Qualified Cash in violation of this Section 8.2.18).

SECTION 9. CONDITIONS PRECEDENT

9.1.    Conditions Precedent to Effectiveness of this Agreement.
Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Agent or any Lender
under the other sections of this Agreement, no Lender shall be required to make
any Loan under this Agreement, nor shall Agent be required to issue or procure
any Letter of Credit under this Agreement, unless and until each of the
following conditions has been and continues to be satisfied on the Second
Restatement Effective Date:
9.1.1.    Documentation. Agent shall have received a duly executed copy of this
Agreement and the other Loan Documents.
9.1.2.    No Default. No Default or Event of Default shall have occurred and be
continuing.
9.1.3.    Other Conditions. Each of the other conditions precedent required by
the Loan Documents to have been satisfied on or prior to the Second Restatement
Effective Date shall have been satisfied.
9.1.4.    Availability. Agent shall have determined that as of the Second
Restatement Effective Date and immediately after giving effect to any Loans to
be made and Letters of Credit to be issued or outstanding on the Second
Restatement Effective Date, and the payment by Borrowers of all closing costs
incurred in connection with the transactions contemplated hereby, the sum of
Availability plus Qualified Cash of the Borrowers shall not be less than
$50,000,000.


-45-

--------------------------------------------------------------------------------





9.1.5.    No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.
9.1.6.    Material Adverse Effect. As of the Second Restatement Effective Date,
since December 31, 2017, no event or condition exists which has resulted in or
would be reasonably likely to result in a Material Adverse Effect.
9.1.7.    Closing Fees. On or prior to the Second Restatement Effective Date,
(i) Agent shall have received, for its account or the account of Lenders, as
applicable, payment in full by Borrowers of the fees required to be paid to
Agent or Lenders under or in connection with this Agreement on the Second
Restatement Effective Date (including the fees due on the Second Restatement
Effective Date pursuant to the Fee Letter), and (ii) Agent shall have received
evidence satisfactory to Agent that the reasonable and documented fees and
expenses of Agent's counsel incurred or accrued through the Second Restatement
Effective Date have been paid by Borrowers provided, that Agent shall have
delivered the documentation of such fees and expenses to Borrower Representative
not later than two Business Days prior to the Second Restatement Effective Date.
9.1.8.    Other. On or prior to the Second Restatement Effective Date, Agent
shall have received each of the following in form and substance reasonably
satisfactory to it (and duly executed by each of the parties thereto, to the
extent applicable):
(i)    Reaffirmation of Amended and Restated Guaranty Agreement executed by each
of the Guarantors in favor of Agent;
(ii)    Certificate of a Secretary or other appropriate officer of Borrowers and
Guarantors certifying as to (a) Certificate of Incorporation (or equivalent
organizational document), (b) Bylaws (or equivalent organizational documents),
and (c) resolutions approving the transactions contemplated hereby;
(iii)    Certificate of a Secretary or other appropriate officer of Borrowers
and Guarantors certifying as to the incumbency of each of the officers of
Borrowers and Guarantors executing the Loan Documents;
(iv)    Certificate of a Vice President or other appropriate officer of
Borrowers and Guarantors certifying as to representations and warranties, no
Default, Solvency, and other matters;
(v)    Good standing certificates for each of the Borrowers and Guarantors from
the Secretary of State of its respective jurisdiction of organization;
(vi)    Evidence of all insurance coverage required by the Loan Documents;
(vii)    Fee Letter;
(viii)    Opinion of Vedder Price, special New York counsel to the Borrowers and
the Guarantors; and


-46-

--------------------------------------------------------------------------------





(ix)    Opinion of Frost Brown Todd, special Kentucky counsel to NSA and Century
of Kentucky GP.
9.1.9.    Patriot Act. Completion of (i) Patriot Act searches, OFAC/PEP searches
and customary individual background checks for each Loan Party, and
(ii) OFAC/PEP searches and customary individual background searches for each
Loan Party's senior management, key principals, and legal and beneficial owners,
the results of which shall be satisfactory to Agent.

9.2.    Conditions Precedent to Each Loan and Letter of Credit.
The obligation of each Lender on any date (including the Second Restatement
Effective Date) to make any Loan and of Issuing Lender on any date (including
the Second Restatement Effective Date) to issue, or cause Underlying Issuer to
issue, any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:
9.2.1.    Representations and Warranties; No Default. Both before and after
giving effect thereto and, in the case of any Loan, to the application of the
proceeds thereof:
(a)    the representations and warranties set forth in each of the Loan
Documents shall be true and correct in all material respects on and as of the
Second Restatement Effective Date and on and as of such date with the same
effect as though made on and as of such date (except to the extent such
representations and warranties by their terms expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct, in all material respects, as of such earlier date); and
(b)    No Default or Event of Default shall exist.
9.2.2.    Borrowing Base Certificate. Borrowers shall have delivered the
Borrowing Base Certificate most recently required to have been delivered by them
pursuant to subsection 8.1.4 and Borrowers shall have, in the Reasonable Credit
Judgment of Agent, sufficient Availability pursuant thereto for the making of
the proposed Loan or the issuance of the proposed Letter of Credit.
9.2.3.    Restrictions on Loans and Letters of Credit After Notice of Intent to
Implement Reserves.  Notwithstanding anything contained in this Agreement to the
contrary, in the event Agent has provided written notice of its intention to
implement or increase a Reserve or change any concentration percentages set
forth in clause (xv) of the definition of Eligible Accounts pursuant to Section
1.1.1 but the 5 Business Day notice period referred to in Section 1.1.1 has not
expired, no Lender shall have any obligation to make any Loan during such 5
Business Day period and Issuing Lender shall have no obligation to issue, or
cause Underlying Issuer to issue, any Letter of Credit during such 5 Business
Day period, if Availability (calculated as if such proposed Reserve had been
implemented as of the date of the requested Loan or Letter of Credit) is less
than the Covenant Trigger Amount.


-47-

--------------------------------------------------------------------------------








SECTION 10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

10.1.    Events of Default.
The occurrence of one or more of the following events shall constitute an "Event
of Default":
10.1.1.    Nonpayment of Obligations. Borrowers shall fail to pay (i) any
principal of any Loan or any LC Obligations on the due date thereof (whether due
at stated maturity, on demand, upon acceleration or otherwise), or (ii) any
interest on the Obligations or any other Obligations (other than principal of
Loans or LC Obligations) within three Business Days of when the same shall
become due and payable (whether due at stated maturity, on demand, upon
acceleration or otherwise).
10.1.2.    Misrepresentations. Any representation or warranty made or furnished
to Agent or any Lender by or on behalf of any Borrower or any Guarantor in any
of the Loan Documents proves to have been false or misleading in any material
respect when made, deemed made, furnished or reaffirmed pursuant to Section 7.2
hereof, and, if the circumstances giving rise to such false or misleading
representation or warranty are susceptible of being cured in all material
respects, such false or misleading representation or warranty shall not be cured
in all material respects for five days after the earlier to occur of (i) the
date on which a Responsible Officer of Borrower Representative shall obtain
knowledge thereof, or (ii) the date on which written notice thereof shall have
been given to Borrowers by Agent.
10.1.3.    Breach of Specific Covenants. Any Borrower shall fail or neglect to
perform, keep or observe any covenant contained in Section or subsection 5.3,
6.1.1 (first sentence), 6.1.2 (first two sentences), 6.2.3, 6.2.4, 8.1.1, 8.1.2,
8.1.7, 8.1.9, 8.1.10, 8.1.11 or 8.2 hereof on the date that Borrowers are
required to perform, keep or observe such covenant or shall fail or neglect to
perform, keep or observe any covenant contained in subsection 8.1.3, 8.1.4, or
8.1.5 hereof within five days following the date on which Borrowers are required
to perform, keep or observe such covenant.
10.1.4.    Breach of Other Covenants. Borrowers shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is addressed specifically elsewhere in this Section 10.1) and the
breach of such other covenant is not cured within 30 days after the earlier to
occur of any Borrower's receipt of notice of such breach from Agent or the date
on which such failure or neglect first becomes known to any Responsible Officer
of Borrower Representative.
10.1.5.    Default Under Other Loan Documents. Any default or event of default
shall occur under, or any Loan Party shall default in the performance or
observance of any term, covenant, condition or agreement (other than payment of
any of the Obligations) contained in, any of the Loan Documents (other than this
Agreement) and such default or event of default shall continue beyond any
applicable grace period, or, if no grace period is specified, within 30 days
after the sooner to occur of any Borrower's receipt of notice of such breach
from Agent or the date on which such failure or neglect first becomes known to
any Responsible Officer of Borrower Representative.


-48-

--------------------------------------------------------------------------------





10.1.6.    Other Defaults. There shall occur any default or event of default on
the part of any Loan Party under any agreement, document or instrument to which
such Loan Party is a party or by which such Loan Party or any of its Property is
bound, evidencing or relating to any Indebtedness (other than the Obligations)
with an outstanding principal balance in excess of $10,000,000, if (i) the
default or event of default results from the failure to pay such Indebtedness at
maturity thereof or (ii) the payment or maturity of such Indebtedness is or
could be accelerated as a result of such default or event of default.
10.1.7.    Insolvency and Related Proceedings. Any Loan Party (other than a Loan
Party that is an Insignificant Subsidiary as of such date of determination)
shall suffer the appointment of a receiver, trustee, custodian or similar
fiduciary, or shall make an assignment for the benefit of creditors, or any
petition for an order for relief shall be filed by or against any such Loan
Party under U.S. federal bankruptcy laws or under any other bankruptcy or
insolvency act or law, state or federal, now or hereafter existing (and any such
petition for relief filed against such Loan Party shall not be dismissed within
60 days after the filing or commencement thereof), or any such Loan Party shall
make (or shall call or attend a meeting for the purpose of making) any offer of
settlement, extension or composition to their respective unsecured creditors
generally or shall take any corporate action in furtherance thereof.
10.1.8.    Business Disruption; Condemnation. (a) There shall occur a cessation
of a substantial part of the business of any Loan Party, and such cessation
would reasonably be expected to have a Material Adverse Effect, (b) any Loan
Party shall be enjoined, restrained or in any way prevented by court,
governmental or administrative order from conducting all or any substantial part
of its business affairs, and such action would reasonably be expected to have a
Material Adverse Effect, (c) any substantial portion of the Collateral shall be
taken through condemnation, and such taking would reasonably be expected to have
a Material Adverse Effect, or (d) the value of such Collateral shall be impaired
through condemnation, and such impairment would reasonably be expected to have a
Material Adverse Effect.
10.1.9.    Change of Ownership. (a) any person (other than Glencore) or group of
persons (within the meaning of the Exchange Act) shall own or control,
beneficially or of record in excess of 50% of the issued and outstanding
Securities and Voting Stock of Century or (b) Century shall cease to own and
control, beneficially and of record (directly or indirectly), 100% of the issued
and outstanding Securities and Voting Stock of each other Borrower and each
Guarantor.
10.1.10.    ERISA. An ERISA Event shall occur which when taken together with all
other ERISA Events that have occurred and are continuing, would reasonably be
expected to have a Material Adverse Effect.
10.1.11.    Challenge to Agreement. Any Loan Party shall challenge or contest in
any action, suit or proceeding the validity or enforceability of any of the Loan
Documents, the legality or enforceability of any of the Obligations or the
perfection or priority of any Lien granted to Agent pursuant to the Loan
Documents; provided that no Default or Event of Default shall occur under this
subsection 10.1.11 solely as a result of any good faith dispute by a Loan Party
as to the amount of any sum purported to be due under any Loan Document.
10.1.12.    Repudiation of or Default Under Guaranty Agreement. Any Guarantor
shall revoke or attempt to revoke the Guaranty Agreement executed by such
Guarantor, or shall


-49-

--------------------------------------------------------------------------------





repudiate such Guarantor's liability thereunder or shall be in default under the
terms thereof in any material respect.
10.1.13.    Judgments. Any money judgment, writ of attachment or similar
processes (collectively, "Judgments") are issued or rendered against any Loan
Party or any of the Collateral (i) in the case of money judgments, in an amount
of $5,000,000 or more for all such judgments, attachments or processes in the
aggregate, in each case in excess of (A) any applicable insurance with respect
to which the insurer has admitted liability and (B) any reserves maintained for
such purpose, and (ii) in the case of non-monetary Judgments, such Judgment or
Judgments (in the aggregate) would reasonably be expected to have a Material
Adverse Effect, in each of the cases described in clauses (i) and (ii) above,
which Judgment is not paid, stayed, released, discharged or bonded pending
appeal within 40 days.

10.2.    Acceleration of the Obligations.
Upon or at any time after the occurrence and during the continuance of an Event
of Default, (i) the Revolving Loan Commitments shall, at the option of Agent or
Majority Lenders, be terminated and/or (ii) Agent or Majority Lenders may
declare all or any portion of the Obligations at once due and payable without
presentment, demand protest or further notice by Agent or any Lender, and
Borrowers shall forthwith pay to Agent the full amount of such Obligations;
provided, that upon the occurrence of an Event of Default specified in
subsection 10.1.7 hereof, the Revolving Loan Commitments shall automatically be
terminated and all of the Obligations shall become automatically due and
payable, in each case without declaration, notice or demand by Agent or any
Lender.

10.3.    Other Remedies.
Upon the occurrence and during the continuance of an Event of Default, Agent
shall have and may exercise from time to time the following other rights and
remedies:
10.3.1.    All of the rights and remedies of a secured party under the UCC or
under other applicable law, and all other legal and equitable rights to which
Agent or Lenders may be entitled, all of which rights and remedies shall be
cumulative and shall be in addition to any other rights or remedies contained in
this Agreement or any of the other Loan Documents, and none of which shall be
exclusive.
10.3.2.    The right to take immediate possession of the Collateral, and to (i)
require each Borrower to assemble the Collateral, at Borrowers' expense, and
make it available to Agent at a place designated by Agent which is reasonably
convenient to both parties, and (ii) enter any premises where any of the
Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be the Property of any Borrower or any
Subsidiary of any Borrower, Borrowers agree not to charge, or permit any of its
Subsidiaries to charge, Agent for storage thereof).
10.3.3.    The right to sell or otherwise dispose of all or any Collateral in
its then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, all as Agent, in its sole discretion,
may deem advisable. Agent may, at Agent's option, disclaim any and all
warranties regarding the Collateral in connection with any such sale. Borrowers
agree that 10 days' written


-50-

--------------------------------------------------------------------------------





notice to Borrowers or any of their Subsidiaries of any public or private sale
or other disposition of Collateral shall be reasonable notice thereof, and such
sale shall be at such locations as Agent may designate in said notice. Agent
shall have the right to conduct such sales on any Borrower's or any of its
Subsidiaries' premises, without charge therefor, and such sales may be adjourned
from time to time in accordance with applicable law. Agent shall have the right
to sell, lease or otherwise dispose of the Collateral, or any part thereof, for
cash, credit or any combination thereof, and Agent, on behalf of Secured
Parties, may purchase all or any part of the Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of such purchase
price, may set off the amount of such price against the Obligations. The
proceeds realized from the sale of any Collateral may be applied, after allowing
two Business Days for collection, first, to the costs, expenses and attorneys'
fees incurred by Agent in collecting the Obligations, in enforcing the rights of
Agent and Lenders under the Loan Documents and in collecting, retaking,
completing, protecting, removing, storing, advertising for sale, selling and
delivering any Collateral; second, to the interest due upon any of the
Obligations; and third, to the principal of the Obligations. If any deficiency
shall arise, each Borrower shall remain jointly and severally liable to Agent
and Lenders therefor.
10.3.4.    Agent is hereby granted a non-exclusive license to use, after the
occurrence and during the continuance of an Event of Default, without charge,
each Borrower's labels, patents, copyrights, licenses, rights of use of any
name, trade secrets, trade names, trademarks and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, for and only to
the extent necessary to complete (in respect of raw materials and
work-in-process inventory), advertise for sale and sell any Collateral as
permitted under the Loan Documents.
10.3.5.    Agent may, at its option, require Borrowers to deposit cash
collateral or a Supporting Letter of Credit in accordance with subsection 1.2.10
hereof and, if Borrowers fail to promptly make such deposit or post such
Supporting Letter of Credit, Agent may advance such amount as a Revolving Credit
Loan (whether or not an Overadvance is created thereby). Each such Revolving
Credit Loan shall be secured by all of the Collateral and shall constitute a
Base Rate Portion. Any such deposit or advance shall be held by Agent as a
reserve to fund future payments on future drawings against Letters of Credit. At
such time as all Letters of Credit have been drawn upon or expired, any amounts
remaining in such reserve shall be applied against any outstanding Obligations,
or, if all Obligations have been indefeasibly paid in full, returned to
Borrowers.

10.4.    Setoff and Sharing of Payments.
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, after the occurrence and during the
continuance of any Event of Default, each Lender and each wholly-owned
Subsidiary of any Lender is hereby authorized by Borrowers at any time or from
time to time, with prior written consent of Agent and with reasonably prompt
subsequent notice to Borrowers (any prior or contemporaneous notice to Borrowers
being hereby expressly waived) to set off and to appropriate and to apply any
and all (i) balances held by such Lender or wholly-owned Subsidiary at any of
its offices for the account of any Borrower or any of its Subsidiaries
(regardless of whether such balances are then due to a Borrower or its
Subsidiaries), and (ii) other Property at any time held or owing by such Lender
or wholly-owned Subsidiary to or for the credit or for the account of any
Borrower or any of its Subsidiaries, against and on account of any of the
Obligations. Any Lender exercising a right to set off (or whose wholly-owned
Subsidiary has exercised a right of set off) shall, to the extent the amount of
any such set off exceeds its Revolving Loan Percentage of the amount set off,
purchase for cash (and the other Lenders shall


-51-

--------------------------------------------------------------------------------





sell) interests in each such other Lender's pro rata share of the Obligations as
would be necessary to cause such Lender to share such excess with each other
Lender in accordance with their respective Revolving Loan Percentages. Each
Borrower agrees, to the fullest extent permitted by law, that any Lender may
exercise its right to set off with respect to amounts in excess of its pro rata
share of the Obligations and upon doing so shall deliver such excess to Agent
for the benefit of all Lenders in accordance with the Revolving Loan
Percentages.

10.5.    Remedies Cumulative; No Waiver.
All covenants, conditions, provisions, warranties, guaranties, indemnities, and
other undertakings of Borrowers contained in this Agreement and the other Loan
Documents, or in any document referred to herein or contained in any agreement
supplementary hereto or in any schedule or in any Guaranty Agreement given to
Agent or any Lender or contained in any other agreement between any Lender and
Borrowers or between Agent and Borrowers heretofore, concurrently, or hereafter
entered into, shall be deemed cumulative to and not in derogation or
substitution of any of the terms, covenants, conditions, or agreements of
Borrowers herein contained. The failure or delay of Agent or any Lender to
require strict performance by Borrowers of any provision of this Agreement or to
exercise or enforce any rights, Liens, powers, or remedies hereunder or under
any of the aforesaid agreements or other documents or security or Collateral
shall not operate as a waiver of such performance, Liens, rights, powers and
remedies, but all such requirements, Liens, rights, powers, and remedies shall
continue in full force and effect until all Loans and other Obligations owing or
to become owing from Borrowers to Agent and each Lender have been fully
satisfied. None of the undertakings, agreements, warranties, covenants and
representations of Borrowers contained in this Agreement or any of the other
Loan Documents and no Default or Event of Default by Borrowers under this
Agreement or any other Loan Documents shall be deemed to have been suspended or
waived by Lenders, unless such suspension or waiver is by an instrument in
writing specifying such suspension or waiver and signed by a duly authorized
representative of Agent and directed to Borrowers.

SECTION 11. AGENT

11.1.    Authorization and Action.
Each Lender hereby appoints WFCF as "Agent" under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers under this Agreement and the other Loan
Documents as are expressly delegated to Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent. Without
limiting the generality of the foregoing sentence, the use of the term "agent"
in this Agreement with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. In performing its
functions and duties under this Agreement, Agent


-52-

--------------------------------------------------------------------------------





shall act solely on behalf of the Secured Parties and shall not assume, or be
deemed to have assumed, any obligation toward, or relationship of agency or
trust with or for, any Borrower. The provisions of this Section 11 are solely
for the benefit of Agent and Lenders, and Borrowers shall have no rights as
third party beneficiaries of any provisions of this Section 11. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents, Agent may, but shall not be required to, exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Lenders, whenever such instruction shall be
requested by Agent or required hereunder, or a greater or lesser number of
Lenders if so required hereunder, and such instructions shall be binding upon
all Lenders; provided that Agent shall be fully justified in failing or refusing
to take any action which exposes Agent to any liability or which is contrary to
this Agreement, the other Loan Documents or applicable law, unless Agent is
indemnified to its satisfaction by the other Lenders against any and all
liability and expense which it may incur by reason of taking or continuing to
take any such action. If Agent seeks the consent or approval of the Majority
Lenders (or a greater or lesser number of Lenders as required in this
Agreement), with respect to any action hereunder, Agent shall send notice
thereof to each Lender and shall notify each Lender at any time that the
Majority Lenders (or such greater or lesser number of Lenders) have instructed
Agent to act or refrain from acting pursuant hereto.

11.2.    Agent's Reliance, Etc.
Neither Agent, any Affiliate of Agent, nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, Agent: (i)
may treat each Lender party hereto as the holder of Obligations until Agent
receives written notice of the assignment or transfer or such lender's portion
of the Obligations signed by such Lender and in form reasonably satisfactory to
Agent; (ii) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranties or representations to
any Lender and shall not be responsible to any Lender for any recitals,
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Documents; (iv) shall not have any duty beyond
Agent's customary practices in respect of loans in which Agent is the only
lender, to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or the other Loan Documents
on the part of Borrowers, to inspect the Property (including the books and
records) of Borrowers, to monitor the financial condition of Borrowers or to
ascertain the existence or possible existence or continuance of any Default or
Event of Default; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (vi) shall not be liable to any
Lender for any action taken, or inaction, by Agent upon the instructions of
Majority Lenders pursuant to Section 11.1 hereof or refraining to take any
action pending such instructions; (vii) shall not be liable for any
apportionment or distributions of payments made by it in good faith pursuant to
Section 3 hereof; (viii) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate, message or other instrument or writing (which may be by telephone,
facsimile, telegram, cable or electronic mail) believed in good faith by it to
be genuine and signed or sent by the proper party or parties; and (ix) may
assume that no Event of Default has occurred


-53-

--------------------------------------------------------------------------------





and is continuing, unless Agent has actual knowledge of the Event of Default,
has received notice from Borrowers or Borrowers' independent certified public
accountants stating the nature of the Event of Default, or has received notice
from a Lender stating the nature of the Event of Default and that such Lender
considers the Event of Default to have occurred and to be continuing. If any
apportionment or distribution described in clause (vii) above is determined to
have been made in error, the sole recourse of any Person to whom payment was due
but not made shall be to recover from the recipients of such payments any
payment in excess of the amount to which they are determined to have been
entitled.

11.3.    WFCF and its Affiliates.
With respect to its commitment hereunder to make Loans, WFCF shall have the same
rights and powers under this Agreement and the other Loan Documents as any other
Lender and may exercise the same as though it were not Agent; and the terms
"Lender," "Lenders" or "Majority Lenders" shall, unless otherwise expressly
indicated, include WFCF in its individual capacity as a Lender. WFCF and its
Affiliates may lend money to, and generally engage in any kind of business with,
Borrowers, and any Person who may do business with or own Securities of any
Borrower, all as if WFCF were not Agent and without any duty to account therefor
to any other Lender.

11.4.    Lender Credit Decision.
Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the financial statements referred to
herein and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Agent shall not have any duty
or responsibility, either initially or on an ongoing basis, to provide any
Lender with any credit or other similar information regarding Borrowers.

11.5.    Indemnification.
Lenders agree to indemnify Agent (to the extent not reimbursed by Borrowers), in
accordance with their respective Revolving Loan Percentages, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted by Agent under this Agreement; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent's gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its ratable share, as set forth above, of any out-of-pocket expenses
(including attorneys' fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiation, legal proceedings or otherwise) of, or
legal advice in respect of rights or responsibilities under, this Agreement and
each other Loan Document, to the extent that Agent is not reimbursed for such
expenses by Borrowers. The obligations of Lenders under this Section 11.5 shall
survive the payment in full of all Obligations


-54-

--------------------------------------------------------------------------------





and the termination of this Agreement. If after payment and distribution of any
amount by Agent to Lenders, any Lender or any other Person, including Borrowers,
any creditor of any Borrower, a liquidator, administrator or trustee in
bankruptcy, recovers from Agent any amount found to have been wrongfully paid to
Agent or disbursed by Agent to Lenders, then Lenders, in accordance with their
respective Revolving Loan Percentages, shall reimburse Agent for all such
amounts.

11.6.    Rights and Remedies to Be Exercised by Agent Only.
Each Lender agrees that, except as set forth in Section 10.4, no Lender shall
have any right individually (i) to realize upon the security created by this
Agreement or any other Loan Document, (ii) to enforce any provision of this
Agreement or any other Loan Document, or (iii) to make demand under this
Agreement or any other Loan Document.

11.7.    Agency Provisions Relating to Collateral.
Each Lender authorizes and ratifies Agent's entry into this Agreement and the
Security Documents for the benefit of Lenders. Each Lender agrees that any
action taken by Agent with respect to the Collateral in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by
Agent of the powers set forth herein or therein, together with such other powers
as are reasonably incidental thereto, shall be authorized and binding upon all
Lenders. Agent is hereby authorized on behalf of all Secured Parties, without
the necessity of any notice to or further consent from any Lender to take any
action with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected Agent's Liens upon the Collateral,
for the benefit of the other Secured Parties. Lenders hereby irrevocably
authorize Agent, at its option and in its discretion, to release any Lien
granted to or held by Agent upon any Collateral (i) upon termination of the
Agreement and payment and satisfaction of all Obligations; or (ii) constituting
Property in which no Borrower owned any interest at the time the Lien was
granted or at any time thereafter; or (iii) in connection with any foreclosure
sale or other disposition of Collateral after the occurrence and during the
continuance of an Event of Default; or (iv) if approved, authorized or ratified
in writing by Agent at the direction of all Lenders. Upon request by Agent at
any time, Lenders will confirm in writing Agent's authority to release
particular types or items of Collateral pursuant hereto. Agent shall have no
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by any Borrower or is cared for, protected or
insured or has been encumbered or that the Liens granted to Agent herein or
pursuant to the Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of its
rights, authorities and powers granted or available to Agent in this
Section 11.7 or in any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its sole
discretion, but consistent with the provisions of this Agreement, including
given Agent's own interest in the Collateral as a Lender and that Agent shall
have no duty or liability whatsoever to any Lender.

11.8.    Agent's Right to Purchase Commitments.
Agent shall have the right, but shall not be obligated, at any time upon written
notice to any Lender and with the consent of such Lender, which may be granted
or withheld in such Lender's sole discretion, to purchase for Agent's own
account all of such Lender's interests in this Agreement,


-55-

--------------------------------------------------------------------------------





the other Loan Documents and the Obligations, for the face amount of the
outstanding Obligations owed to such Lender, including all accrued and unpaid
interest and fees.

11.9.    Resignation of Agent; Appointment of Successor.
Agent may resign as Agent by giving not less than 30 days' prior written notice
to Lenders and Borrowers (provided, that no notice shall be required if an Event
of Default exists). If Agent shall resign under this Agreement, then, (i)
subject to the consent of Borrowers (which consent shall not be unreasonably
withheld and which consent shall not be required during any period in which a
Default or an Event of Default exists), Majority Lenders shall appoint from
among the Lenders a successor agent for Lenders or (ii) if a successor agent
shall not be so appointed and approved within the 30 day period following
Agent's notice to Lenders and Borrowers of its resignation, then Agent shall
appoint a successor agent (subject to the consent of Borrowers as set forth in
clause (i) above) who shall serve as Agent until such time as Majority Lenders
appoint a successor agent. Upon its appointment, such successor agent shall
succeed to the rights, powers and duties of Agent and the term "Agent" shall
mean such successor effective upon its appointment, and the former Agent's
rights, powers and duties as Agent shall be terminated without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement. After the resignation of any Agent hereunder, the provisions of
this Section 11 shall inure to the benefit of such former Agent and such former
Agent shall not by reason of such resignation be deemed to be released from
liability for any actions taken or not taken by it while it was an Agent under
this Agreement.

11.10.    Audit and Examination Reports; Disclaimer by Lenders.
By signing this Agreement, each Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each audit or examination report (each a
"Report" and collectively, "Reports") prepared by or on behalf of Agent;
(b)    expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon Borrowers' books and records, as well as on
representations of Borrowers' personnel;
(d)    agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its participants, or use any Report in any
other manner, in accordance with the provisions of Section 12.16; and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender's
participation in, or the indemnifying Lender's


-56-

--------------------------------------------------------------------------------





purchase of, a loan or loans of Borrowers; and (ii) to pay and protect, and
indemnify, defend and hold Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses and other amounts (including attorneys' fees and expenses) incurred by
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

11.11.    USA Patriot Act.
Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a "shell" and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations:
(1) within 10 days after the Second Restatement Effective Date and (2) at such
other times as are required under the USA Patriot Act.

11.12.    Bank Product Providers.
Each Bank Product Provider shall be deemed a party hereto for purposes of any
reference in a Loan Document to the parties for whom Agent is acting; it being
understood and agreed that the rights and benefits of such Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider's
right to share in payments and collections out of the Collateral as more fully
set forth herein; provided, that (i) no Bank Product Provider shall be entitled
to any such rights or benefits unless it notifies Agent in writing of a Bank
Product within five (5) days after such Bank Product is established and (ii) no
Bank Product Provider of a Derivative Obligation shall be entitled to any such
rights or benefits unless it and Borrower Representative jointly notify Agent in
writing that the Product Obligations with respect to such Bank Product are to be
secured pursuant to this Agreement and the other Loan Documents. In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution. In addition, Agent shall not be
obligated to establish or increase a Bank Product Reserve for any Bank Product
unless after giving effect to such establishment or increase the sum of the Bank
Product Reserves established for all Bank Products does not exceed $10,000,000.
It is understood and agreed that all obligations in respect of Bank Products
described in clause (i) of the definition thereof shall be secured by the
Collateral and constitute Product Obligations.

SECTION 12. MISCELLANEOUS

12.1.    Right of Sale, Assignment, Participations.
Borrowers hereby consent to any Lender's participation, sale, assignment,
transfer or other disposition, at any time or times hereafter, of this Agreement
and any of the other Loan Documents,


-57-

--------------------------------------------------------------------------------





or of any portion hereof or thereof, including such Lender's rights, title,
interests, remedies, powers and duties hereunder or thereunder subject to the
terms and conditions set forth below:
12.1.1.    Sales, Assignments. Each Lender hereby agrees that, with respect to
any sale or assignment (i) no such sale or assignment shall be for an amount of
less than $5,000,000 (unless it is an assignment of all of a Lender's interest),
(ii) each such sale or assignment shall be made on terms and conditions which
are customary in the industry at the time of the transaction, (iii) Agent,
Issuing Lender and, in the absence of a Default or Event of Default, Borrowers,
must consent, such consent not to be unreasonably withheld, to each such
assignment to a Person that is not a Lender or an Affiliate of a Lender having
substantially similar credit quality as such Lender (it being understood that
(A) it will not be unreasonable for Borrowers to withhold their consent to an
assignment to any Person if after giving effect to such assignment, WFCF and its
Affiliates would have less than 50% of the Revolving Loan Commitments and (B) in
the absence of a Default or Event of Default, any assignment to a Lender or
Affiliate of a Lender by WFCF and its Affiliates that would result in WFCF and
its Affiliates having less than 50% of the Revolving Loan Commitments shall
require the consent of Borrowers, such consent not to be unreasonably withheld),
(iv) the assigning Lender shall pay to Agent a processing and recordation fee of
$3,500 and any out-of-pocket attorneys' fees and expenses incurred by Agent in
connection with any such sale or assignment and (v) Agent, the assigning Lender
and the assignee Lender shall each have executed and delivered an Assignment and
Acceptance Agreement. After such sale or assignment has been consummated (x) the
assignee Lender thereupon shall become a "Lender" for all purposes of this
Agreement and (y) the assigning Lender shall have no further liability for
funding the portion of Revolving Loan Commitments assumed by such other Lender.
Agent (as a non-fiduciary agent on behalf of each Borrower) shall maintain, or
cause to be maintained, a register (the "Register") in the United States on
which it enters the name and address of each Lender as the registered owner of a
Loan (and the principal amount thereof and stated interest thereon) held by such
Lender (each, a "Registered Loan"). Other than in connection with an assignment
by a Lender of all or any portion of a Loan to an Affiliate of such Lender,
(i) a Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register (and each registered note shall expressly so provide)
and (ii) any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), a Borrower shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. In the case of any assignment by a Lender of all or any
portion of its Loan to an Affiliate of such Lender, and which assignment is not
recorded in the Register, the assigning Lender, on behalf of each Borrower as a
non-fiduciary agent, shall maintain a register comparable to the Register. Agent
(and any Lender maintaining a comparable register for transfer to Affiliates)
shall make a copy of the Register available for review by Borrower
Representative from time to time as Borrower Representative may reasonably
request.


-58-

--------------------------------------------------------------------------------





12.1.2.    Participations. Any Lender may grant participations in its extensions
of credit hereunder to any other Lender or other lending institution (a
"Participant"); provided that (i) no such participation shall be for an amount
of less than $5,000,000, (ii) no Participant shall thereby acquire any direct
rights under this Agreement, (iii) no Participant shall be granted any right to
consent to any amendment, except to the extent any of the same pertain to (1)
reducing the aggregate principal amount of, or interest rate on, or fees
applicable to, any Loan in which such Participant participates or (2) extending
the final stated maturity of any Loan or the stated maturity of any portion of
any payment of principal of, or interest or fees applicable to, any of the Loans
in which such Participant participates; provided that the rights described in
this subclause (2) shall not be deemed to include the right to consent to any
amendment with respect to or which has the effect of requiring any mandatory
prepayment of any portion of any Loan or any amendment or waiver of any Default
or Event of Default, (iv) no sale of a participation in extensions of credit
shall in any manner relieve the originating Lender of its obligations hereunder,
(v) the originating Lender shall remain solely responsible for the performance
of such obligations, (vi) Borrowers and Agent shall continue to deal solely and
directly with the originating Lender in connection with the originating Lender's
rights and obligations under this Agreement and the other Loan Documents, (vii)
in no event shall any financial institution purchasing the participation grant a
participation in its participation interest in the Loans without the prior
written consent of Agent, and, in the absence of a Default or an Event of
Default, Borrowers, which consents shall not unreasonably be withheld and (viii)
all amounts payable by Borrowers hereunder shall be determined as if the
originating Lender had not sold any such participation. In the event that a
Lender sells participations in the Registered Loan, such Lender, as a
non-fiduciary agent on behalf of Borrowers, shall maintain (or cause to be
maintained) in the United States a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register"). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. Each Lender shall make a copy of its Participant Register, to the
extent one is required hereunder, available for review by Borrower
Representative from time to time as Borrower Representative may reasonably
request.
12.1.3.    Foreign Lenders and Transferees.
(a)    Each Foreign Lender or other Lender that is a foreign person for the
purposes of the Code shall (i) furnish to Borrower Representative and Agent a
duly executed and valid United States Internal Revenue Service Form W‑8BEN,
United States Internal Revenue Service Form W‑8ECI (wherein such Lender claims
entitlement to complete exemption from United States federal withholding tax on
all interest payments hereunder), or Form W‑8IMY (with appropriate attachments),
as applicable, and (ii) provide to Borrower Representative and Agent a new Form
W‑8BEN, Form W‑8ECI or Form W‑8IMY (with appropriate attachments) upon the
obsolescence of any previously delivered form and comparable statements in
accordance with applicable United States laws and regulations and amendments
duly executed and completed by such Lender, and comply from time to time with
all applicable United States laws and regulations with regard to such
withholding tax exemption. In addition, if such Lender is claiming an exemption
from United States withholding tax pursuant to the portfolio interest exception
of Code Section 871(h) or Code


-59-

--------------------------------------------------------------------------------





Section 881(c), such Lender in addition to providing the Form W‑8BEN or Form
W‑8IMY (with appropriate attachments) shall deliver to each of Borrower
Representative and Agent a statement of the Lender signed under penalty of
perjury, that it is not a (I) a "bank" as described in Section 881(c)(3)(A) of
the IRC, (II) a 10% shareholder of Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrower within the meaning of Section 864(d)(4) of the IRC. Any Lender that is
not a Foreign Lender and is not an exempt recipient within the meaning of
Treasury Regulation Section 1.6049-4(c) shall provide to Borrower's
Representative and Agent a duly executed United States Internal Revenue Service
Form W‑9 certifying as to its U.S. tax identification number to qualify for an
exemption from United States backup withholding taxes, and shall provide an
updated executed Form W‑9 to Borrower Representative and Agent upon any
information contained on a previous form becoming obsolete.
(b)    If, pursuant to this Section 12.1, any interest in this Agreement or any
Loans is transferred to any transferee which is organized under the laws of any
jurisdiction other than the United States or any state thereof or is otherwise a
foreign person for the purposes of the Code, the transferor Lender shall cause
such transferee (other than any Participant), and shall cause any Participant,
concurrently with and as a condition precedent to the effectiveness of such
transfer, to (i) represent to the transferor Lender (for the benefit of the
transferor Lender, Agent, and Borrowers) that under applicable law and treaties
no taxes will be required to be withheld by Agent, any Borrowers or the
transferor Lender with respect to any payments to be made to such transferee in
respect of the interest so transferred, (ii) furnish to the transferor Lender,
Agent and Borrower Representative either United States Internal Revenue Service
Form W‑8BEN, Form W‑8ECI (wherein such transferee claims entitlement to complete
exemption from United States federal withholding tax on all interest payments
hereunder) or Form W‑8IMY (with appropriate attachments), as applicable, and if
applicable, the Portfolio Interest Certificate, and (iii) agree (for the benefit
of the transferor Lender, Agent and Borrowers) to provide the transferor Lender,
Agent and Borrower Representative a new Form W‑8BEN, Form W‑8ECI or Form W‑8IMY
(with appropriate attachments), as applicable, upon the obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such transferee, and to comply from time to time with all
applicable United States laws and regulations with regard to such withholding
tax exemption. With respect to any transferee or Participant that is not a
foreign person for the purposes of the Code and is not an exempt recipient
within the meaning of Treasury Regulation Section 1.6049-4(c) as a condition of
the effectiveness of such transfer under this Section 12.1, such Person shall
provide to the transferor Lender and each of the Borrower Representative and
Agent, a duly executed United States Internal Revenue Service Form W‑9, and
shall provide an updated executed Form W-9 to the transferor Lender, Borrower
Representative and Agent upon any information contained on a previous form
becoming obsolete.
(c)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of any
Borrower, such Lender or Participant agrees to notify Agent (or, in the case of
a sale of a participation interest, to the Lender granting the participation
only) of the percentage amount in which it is no longer the beneficial owner of
Obligations of such Borrower to such Lender or Participant. To the


-60-

--------------------------------------------------------------------------------





extent of such percentage amount, Agent will treat such Lender's or such
Participant's documentation provided pursuant to this Section 12.1.3 as no
longer valid. With respect to such percentage amount, such Participant or
Assignee shall provide new documentation, pursuant to Section 12.1.3, if
applicable. Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.9 with respect to its participation in any portion of the
Obligations so long as such Participant complies with the obligations set forth
in this subsection 12.1.3 with respect thereto.
(d)    If a payment made to a Lender or Participant under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or Participant were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or Participant shall deliver to the Borrowers and
the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrowers or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Lender or Participant
has complied with such Lender’s or Participant’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (d), "FATCA" shall include any amendments made to FATCA
after the date of this Agreement.
(e)    If the Internal Revenue Service or any other Governmental Authority of
the United States or other jurisdiction asserts a claim that Agent (or, in the
case of a Participant, to the Lender granting the participation) did not
properly withhold tax from amounts paid to or for the account of any Lender or
any Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section, together with all costs and expenses (including
attorney's fees and expenses). The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.
12.1.4.    Assignment to Federal Reserve Bank. In addition to the other
assignment rights provided in this Section 12.1, each Lender may assign, as
collateral or otherwise, and without notice to or consent of the Agent or any
Borrower, any of its rights under this Agreement, whether now owned or hereafter
acquired (including rights to payments of principal or interest on the Loans),
to any Federal Reserve Bank pursuant to Regulation A of the Federal Reserve
Board.


-61-

--------------------------------------------------------------------------------








12.2.    Amendments, Etc.
12.2.1.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by Borrowers
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and Borrowers, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment, waiver or consent shall be
effective, unless (i) in writing and signed by each Lender, to do any of the
following: (1) increase the Revolving Credit Maximum Amount (except in
accordance with Section 1.3) or any Lender's Revolving Loan Commitment,
(2) reduce the principal of, or interest on, any amount payable hereunder, other
than those payable only to Agent or Issuing Lender in its capacity as such,
which may be reduced by Agent unilaterally, (3) decrease any interest rate
payable hereunder, (4) postpone any date fixed for any payment of principal of,
or interest on, any amounts payable hereunder, other than those payable only to
Agent in its capacity as such, which may be postponed by Agent unilaterally,
(5) increase any advance percentage contained in the definition of the term
"Borrowing Base", (6) reduce the number of Lenders that shall be required for
Lenders or any of them to take any action hereunder, (7) release or discharge
any Person liable for the performance of any obligations of any Borrower
hereunder or under any of the Loan Documents, (8) amend any provision of this
Agreement that requires the consent of all Lenders or consent to or waive any
breach thereof, (9) amend the definition of the term "Majority Lenders",
(10) amend this Section 12.2 or (11) release any substantial portion of the
Collateral, unless otherwise permitted pursuant to Section 11.7 hereof; or
(ii) in writing and signed by Issuing Lender in addition to the Lenders required
above to affect the rights or duties of Issuing Lender under this Agreement or
any other Loan Document or (iii) in writing and signed by Agent in addition to
the Lenders required above to affect the rights or duties of Agent under this
Agreement or any other Loan Document. If a fee is to be paid by Borrowers in
connection with any waiver or amendment hereunder, the agreement evidencing such
amendment or waiver may, at the discretion of Agent (but shall not be required
to), provide that only Lenders executing such agreement by a specified date may
share in such fee (and in such case, such fee shall be divided among the
applicable Lenders on a pro rata basis without including the interests of any
Lenders who have not timely executed such agreement).
12.2.2.    Replacement of Lenders. If any Lender does not consent to any
amendment, modification, termination or waiver requested by Borrowers and
supported by Agent, then Borrowers may, at their sole expense and effort, upon
notice to such Lender and Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in this Agreement), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender that supports such amendment, modification or waiver, if such
assignee Lender accepts such assignment); provided, that: (i) the replacement
Lender shall be (a) an existing Lender or (b) another financial institution
reasonably acceptable to Agent; (ii) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts); (iii) the assignee shall
execute an Assignment and Acceptance Agreement pursuant to which it shall become
a party hereto as provided in subsection 12.1.1, and (iv) upon compliance with
the provisions for assignment provided in subsection 12.1.1 and the payment of
amounts referred to in clause (ii),


-62-

--------------------------------------------------------------------------------





such assignee shall constitute a "Lender" hereunder and the Lender being so
replaced shall no longer constitute a "Lender" hereunder.

12.3.    Power of Attorney.
Each Borrower hereby irrevocably designates, makes, constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower's true and lawful
attorney (and agent-in-fact), solely with respect to the matters set forth in
this Section 12.3, and Agent, or Agent's agent, may, without notice to any
Borrower and in any Borrower's or Agent's name, but at the cost and expense of
Borrowers:
12.3.1.    At such time or times upon or after the occurrence and during the
continuance of an Event of Default, endorse any Borrower's name on any checks,
notes, acceptances, drafts, money orders or any other evidence of payment or
proceeds of the Collateral which come into the possession of Agent or under
Agent's control.
12.3.2.    At such time or times upon or after the occurrence and during the
continuance of an Event of Default, as Agent or its agent in its sole discretion
may determine: (i) demand payment of the Accounts from the Account Debtors,
enforce payment of the Accounts by legal proceedings or otherwise, and generally
exercise all of any Borrower's rights and remedies with respect to the
collection of the Accounts; (ii) settle, adjust, compromise, discharge or
release any of the Accounts or other Collateral or any legal proceedings brought
to collect any of the Accounts or other Collateral; (iii) sell or assign any of
the Accounts and other Collateral upon such terms, for such amounts and at such
time or times as Agent deems advisable, and at Agent's option, with all
warranties regarding the Collateral disclaimed; (iv) take control, in any
manner, of any item of payment or proceeds relating to any Collateral; (v)
prepare, file and sign any Borrower's name to a proof of claim in bankruptcy or
similar document against any Account Debtor or to any notice of lien, assignment
or satisfaction of lien or similar document in connection with any of the
Collateral; (vi) receive, open and dispose of all mail addressed to any Borrower
and notify postal authorities to change the address for delivery thereof to such
address as Agent may designate; (vii) endorse the name of any Borrower upon any
of the items of payment or proceeds relating to any Collateral and deposit the
same to the account of Agent on account of the Obligations; (viii) endorse the
name of any Borrower upon any chattel paper, document, instrument, invoice,
freight bill, bill of lading or similar document or agreement relating to the
Accounts, Inventory and any other Collateral; (ix) use any Borrower's stationery
and sign the name of any Borrower to verifications of the Accounts and notices
thereof to Account Debtors; (x) use the information recorded on or contained in
any data processing equipment and Computer Hardware and Software relating to the
Accounts, Inventory, Equipment and any other Collateral; (xi) make and adjust
claims under policies of insurance; and (xii) do all other acts and things
necessary, in Agent's determination, to fulfill any Borrower's obligations under
this Agreement.
The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.


-63-

--------------------------------------------------------------------------------








12.4.    Indemnity.
Each Borrower hereby agrees to indemnify (a) Agent, (b) Letter of Credit Issuer,
(c) each Lender, (d) each of the Affiliates of each of the Persons listed in the
foregoing clauses (a) through (c), and (e) each of the directors, members,
managers, general partners, limited partners, officers, and employees of each of
the Persons listed in the foregoing clauses (a) through (d) (collectively, the
"Indemnified Persons") and hold each of the Indemnified Persons harmless from
and against any liability, loss, damage, suit, action or proceeding ever
suffered or incurred by such Indemnified Person (including reasonable attorneys'
fees and legal expenses) as the result of any Borrower's failure to observe,
perform or discharge such Borrower's duties hereunder. In addition, each
Borrower shall defend each Indemnified Person against and save it harmless from
all claims of any Person with respect to the Collateral (except those resulting
from the gross negligence or intentional misconduct of such Indemnified Person).
Without limiting the generality of the foregoing, these indemnities shall extend
to any claims asserted against any Indemnified Person by any Person under any
Environmental Laws by reason of any Borrower's or any other Person's failure to
comply with laws applicable to solid or hazardous waste materials or other toxic
substances. Notwithstanding the foregoing, (i) the foregoing indemnity shall not
be available to any Indemnified Person to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from such
Indemnified Person's gross negligence or willful misconduct; (ii) such indemnity
shall not be available to any Indemnified Person for losses, claims, damages,
liabilities or related expenses arising out of a proceeding in which such
Indemnified Person and a Borrower are adverse parties to the extent that such
Borrower prevails on the merits, as determined by a court of competent
jurisdiction by final and nonappealable judgment (it being understood that
nothing in this Agreement shall preclude a claim or suit by a Borrower against
any indemnitee for such Indemnified Person's failure to perform any of its
obligations to Borrowers under the Loan Documents); (iii) Borrowers shall not,
in connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnified
Person (which law firm shall be selected (x) by mutual agreement of Agent and
Borrower Representative or (y) if no such agreement has been reached following
Agent's good faith consultation with Borrower Representative with respect
thereto, by Agent in its sole discretion); (iv) each Indemnified Person shall
give Borrower Representative (A) prompt notice of any such action brought
against such Indemnified Person in connection with a claim for which it is
entitled to indemnity under this Section 12.4 and (B) an opportunity to consult
from time to time with such Indemnified Person regarding defensive measures and
potential settlement; and (v) Borrowers shall not be obligated to pay the amount
of any settlement entered in to without their written consent (which consent
shall not be unreasonably withheld or delayed). Notwithstanding any contrary
provision in this Agreement, the obligation of Borrowers under this Section 12.4
shall survive the payment in full of the Obligations and the termination of this
Agreement.

12.5.    Sale of Interest.
No Borrower may sell, assign or transfer any interest in this Agreement, any of
the other Loan Documents, or any of the Obligations, or any portion thereof,
including such Borrower's rights, title, interests, remedies, powers and duties
hereunder or thereunder.


-64-

--------------------------------------------------------------------------------






12.6.    Severability.
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

12.7.    Successors and Assigns.
This Agreement and each of the other Loan Documents shall be binding upon and
inure to the benefit of the successors and assigns of each Borrower, Agent and
each Lender permitted under Section 12.1 hereof.

12.8.    Cumulative Effect; Conflict of Terms.
The provisions of the other Loan Documents are hereby made cumulative with the
provisions of this Agreement. Except as otherwise provided in any of the other
Loan Documents by specific reference to the applicable provision of this
Agreement, if any provision contained in this Agreement is in direct conflict
with, or inconsistent with, any provision in any of the other Loan Documents,
the provision contained in this Agreement shall govern and control.

12.9.    Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.

12.10.    Notice.
Except as otherwise provided herein, all notices, requests and demands to or
upon a party hereto, to be effective, shall be in writing, and shall be sent by
certified or registered mail, return receipt requested, by personal delivery
against receipt, by overnight courier or by facsimile and, unless otherwise
expressly provided herein, shall be deemed to have been validly served, given,
delivered or received immediately when delivered against receipt, three Business
Days' after deposit in the mail, postage prepaid, one Business Day after deposit
with an overnight courier or, in the case of facsimile notice, when sent with
respect to machine confirmed, addressed as follows:
(A)
If to Agent:    Wells Fargo Capital Finance, LLC
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attention: Business Finance Portfolio Manager
Facsimile No.: 310-453-7413

With a copy to:
Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attention: Jeffrey Dunlop
Facsimile No.: 312-863-7828



-65-

--------------------------------------------------------------------------------





(B)
If to Borrowers:    Century Aluminum Company
1 S. Wacker Drive
Suite 1000
Chicago, Illinois 60606
Attention: General Counsel
Facsimile No.: 312-696-3102
email: Jesse.Gary@centuryaluminum.com

With a copy to:
Vedder Price
222 North LaSalle Street
Chicago, Illinois 60601
Attention: John T. Blatchford
Facsimile No.: 312-609-5005

(C)
If to any Lender, at its address indicated on the signature pages hereof or in
an Assignment and Acceptance Agreement,

or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.10; provided, however, that any notice,
request or demand to or upon Agent or a Lender pursuant to subsection 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent or such Lender.

12.11.    Consent.
Whenever Agent's, Majority Lenders' or all Lenders' consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, except as otherwise specifically
provided herein, Agent, Majority Lenders or all Lenders, as applicable, shall be
authorized to give or withhold such consent in its or their sole and absolute
discretion and to condition its or their consent upon the giving of additional
Collateral security for the Obligations, the payment of money or any other
matter.

12.12.    Credit Inquiries.
Subject to the confidentiality provisions contained in Section 12.16, Borrowers
hereby authorize and permit Agent and each Lender to respond to usual and
customary credit inquiries from third parties concerning any Borrower or any of
its Subsidiaries.

12.13.    Time of Essence.
Time is of the essence of this Agreement and the other Loan Documents.

12.14.    Entire Agreement.
This Agreement and the other Loan Documents, together with all other
instruments, agreements and certificates executed by the parties in connection
therewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings and
inducements, whether express or implied, oral or written.


-66-

--------------------------------------------------------------------------------






12.15.    Interpretation.
No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.

12.16.    Confidentiality.
Agent and each Lender shall hold all nonpublic information obtained pursuant to
the requirements of this Agreement in accordance with Agent's and such Lender's
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices and in any event may make
disclosure (i) reasonably required by a prospective participant or assignee in
connection with the contemplated participation or assignment, and shall require
any such participant or assignee to agree to comply with this Section 12.16,
(ii) as required or requested by any governmental authority or representative
thereof or pursuant to legal process, (iii) to attorneys for and other advisors,
accountants, auditors, and consultants to Agent or any Lender and to employees,
directors and officers of Agent or any Lender on a "need to know" basis in
connection with this Agreement and the transactions contemplated hereby and on a
confidential basis, and (iv) to any credit insurance providers on a "need to
know" basis in connection with this Agreement and the transactions contemplated
hereby and on a confidential basis.

12.17.    GOVERNING LAW; CONSENT TO JURISDICTION.
THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED IN AND SHALL BE
DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW YORK. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT IF ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION
OTHER THAN NEW YORK, THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE METHOD,
MANNER AND PROCEDURE FOR FORECLOSURE OF AGENT'S LIEN UPON SUCH COLLATERAL AND
THE ENFORCEMENT OF AGENT'S OTHER REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE
EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT
WITH THE LAWS OF NEW YORK. AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED,
AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS
OF ANY BORROWER, AGENT OR ANY LENDER, EACH BORROWER HEREBY CONSENTS AND AGREES
THAT THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, OR, AT
AGENT'S OPTION, THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN BORROWERS ON THE ONE HAND AND AGENT OR ANY LENDER ON THE OTHER
HAND PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
BORROWER HEREBY WAIVES ANY OBJECTION WHICH ANY BORROWER MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH BORROWER
HEREBY WAIVES PERSONAL SERVICE


-67-

--------------------------------------------------------------------------------





OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT
AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWERS AT THE ADDRESS SET FORTH
IN THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF BORROWERS' ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY AGENT OR ANY
LENDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY
ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR
JURISDICTION.

12.18.    WAIVERS BY BORROWERS.
EACH BORROWER WAIVES (I) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
THE OBLIGATIONS OR THE COLLATERAL, AND (II) EXCEPT AS PROHIBITED BY LAW, ANY
RIGHT TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH
BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO
AGENT'S AND EACH LENDER'S ENTERING INTO THIS AGREEMENT AND THAT AGENT AND EACH
LENDER IS RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS WITH
BORROWERS. EACH BORROWER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE
FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY
WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

12.19.    Advertisement.
Borrowers hereby authorize Agent to publish the names of Borrowers and the
amount of the credit facility provided hereunder in any "tombstone" or
comparable advertisement which Agent elects to publish.

12.20.    Reimbursement.
The undertaking by Borrowers to repay the Obligations and each representation,
warranty or covenant of each Borrower are and shall be joint and several. To the
extent that any Borrower shall be required to pay a portion of the Obligations
which shall exceed the amount of loans, advances or other extensions of credit
received by such Borrower and all interest, costs, fees and expenses
attributable to such loans, advances or other extensions of credit, then such
Borrower shall be reimbursed by the other Borrowers for the amount of such
excess. This Section 12.20 is intended only to define the relative rights of
Borrowers, and nothing set forth in this Section 12.20 is intended or shall
impair the obligations of each Borrower, jointly and severally, to pay to Agent
and Lenders


-68-

--------------------------------------------------------------------------------





the Obligations as and when the same shall become due and payable in accordance
with the terms hereof. Notwithstanding anything to the contrary set forth in
this Section 12.20 or any other provisions of this Agreement, it is the intent
of the parties hereto that the liability incurred by each Borrower in respect of
the Obligations of the other Borrowers (and any Lien granted by each Borrower to
secure such Obligations) not constitute a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable law of any state or other
governmental unit ("Fraudulent Conveyance"). Consequently, each Borrower, Agent
and each Lender hereby agree that if a court of competent jurisdiction
determines that the incurrence of liability by any Borrower in respect of the
Obligations of any other Borrower (or any Liens granted by such Borrower to
secure such Obligations) would, but for the application of this sentence,
constitute a Fraudulent Conveyance, such liability (and such Liens) shall be
valid and enforceable only to the maximum extent that would not cause the same
to constitute a Fraudulent Conveyance, and this Agreement and the other Loan
Documents shall automatically be deemed to have been amended accordingly, nunc
pro tunc.

12.21.    Section Headings.
Article and Section headings and the table of contents used herein are for
convenience of reference only, are not part of this Agreement, and shall not
affect the construction or interpretation hereof.

12.22.    Acknowledgment and Consent to Bail-In of EEA Financial Institution.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[signature pages follow]


-69-

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.


BORROWERS: 

CENTURY ALUMINUM COMPANY 


By             /s/ Jesse E. Gary                                
   Name: Jesse E. Gary 
   Title: Executive Vice President and Secretary

 
CENTURY ALUMINUM OF SOUTH CAROLINA, INC. 


By             /s/ Jesse E. Gary                                
   Name: Jesse E. Gary 
   Title: President and Secretary

 
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP 

By: METALSCO LLC, its Managing Partner 


By             /s/ Jesse E. Gary                                
   Name: Jesse E. Gary 
   Title: President and Secretary

 
NSA GENERAL PARTNERSHIP 

By: CENTURY KENTUCKY, INC., 
   its Managing Partner
By             /s/ Jesse E. Gary                                
   Name: Jesse E. Gary 
   Title: President and Secretary





-70-

--------------------------------------------------------------------------------





CENTURY ALUMINUM SEBREE LLC
By             /s/ Jesse E. Gary                                
   Name: Jesse E. Gary 
   Title: President and Secretary






--------------------------------------------------------------------------------





    
AGENT: 
 
WELLS FARGO CAPITAL FINANCE, LLC, 
as Agent and as a Lender 

 
By             /s/ Brandi Petrucci                               
   Name: Brandi Petrucci  
   Title: Vice President, Authorized Signatory
Revolving Loan Commitment: $100,000,000










--------------------------------------------------------------------------------








LENDERS: 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender 

 
By          /s/ Judith E. Smith                                
   Name: Judith E. Smith  
   Title: Authorized Signatory


By          /s/ Szymon Ordys                                  
   Name: Szymon Ordys 
   Title: Authorized Signatory
Revolving Loan Commitment: $25,000,000






--------------------------------------------------------------------------------







BNP PARIBAS, as a Lender 

 
By          /s/ Guelay Mese                                    
   Name: Guelay Mese  
   Title: Director


By          /s/ Raymond Dunning                            
   Name: Raymond Dunning 
   Title: Managing Director
Revolving Loan Commitment: $25,000,000








--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender 
 
By          /s/ Andrew J. Heinz                                    
   Name: Andrew J. Heinz
   Title: Senior Vice President


Revolving Loan Commitment: $25,000,000






--------------------------------------------------------------------------------
















LIST OF EXHIBITS AND SCHEDULES


Exhibit A
Form of Assignment and Acceptance

Exhibit B
Form of Bailee Certificate

Exhibit C
Form of Blocked Account Agreement - Deposit Accounts

Exhibit D
Form of Bill and Hold Agreement

Exhibit E
Form of Borrowing Base Certificate

Exhibit F
Form of Compliance Certificate

Exhibit G
2013 Indenture

Exhibit H
Form of No-Offset Letter

Exhibit I
Form of Title Document Agency Agreement

Exhibit J
Access Provisions





Schedule 5.1
Dominion Accounts

Schedule 6.1.1
Business Locations

Schedule 7.1.4
Organizational Structure Chart

Schedule 7.1.5
Names; Organization

Schedule 7.1.7
Actions to Perfect

Schedule 7.1.16
Litigation

Schedule 8.1.4
Collateral Reports

Schedule 8.2.2
Existing Indebtedness

Schedule 8.2.4
Existing Liens

Schedule 8.2.8
Existing Investments






